 554319 NLRB No. 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has requested oral argument. The request is de-nied as the record, exceptions, and briefs adequately present the
issues and the positions of the parties.We deny the Respondent's motion to strike the attachment to theGeneral Counsel's answering brief and the General Counsel's motion
to strike references to alleged union misconduct contained in the Re-
spondent's supporting brief.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The Respondent excepts, inter alia, to the judge's factual findingthat there were four bids annually for regular runs and extra board
selection and to his finding that about 15 percent of the reinstated
(crossover) former strikers received Experience Based Seniority
(EBS). We find merit in these exceptions as the 1987±1990 collec-
tive-bargaining agreement specifically provided for three bids annu-
ally and part IV (2) of the attachment to the General Counsel's an-
swering brief states that 24.40 percent of the crossover drivers
(184/754) had EBS credit.In the last paragraph of sec. II,E of his decision, the judge, in find-ing the Respondent's defenses without merit, stated that ``[t]o the
extent that the foregoing discussion deals with Respondent's stricken
affirmative defenses, I am adopting and reaffirming the relevant por-
tions of my December 30, 1991 decision and order.'' On March 12,
1992, the Board denied, without prejudice to the Respondent's right
to renew its contentions in the exceptions process, the Respondent's
cross-appeal of those portions of the judge's order granting the Gen-
eral Counsel's motion to strike certain of the Respondent's affirma-
tive defenses. The judge's discussion of the Respondent's affirmative
defenses contained in his unpublished December 1991 Decision and
Order are set out in the appendix to this decision.3In sec. II,B of his decision, the judge discussed the partial settle-ment agreement reached by the parties and recommended its ap-
proval by the Board. On February 24, 1995, the Board approved the
partial settlement agreement and on June 9, 1995, the Board issued
an order denying motions for reconsideration. Accordingly, at the
compliance stage of this proceeding, the provisions of the judge's
recommended Order, which we adopt, are to be carried out in accordwith the terms of the settlement agreement reached by the parties
and approved by the Board.Greyhound Lines, Inc. and Amalgamated Councilof Greyhound Local Unions, affiliated with
Amalgamated Transit Union, AFL±CIO, CLC.
Cases 30±CA±10681±2 and 30±CA±10960, et al.October 31, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNING, COHEN, ANDTRUESDALEOn September 22, 1994, Administrative Law JudgeRobert A. Giannasi issued the attached decision. The
Respondent filed exceptions and a supporting brief, the
General Counsel and the Amalgamated Council filed
answering briefs, and the Respondent filed reply briefs
to the answering briefs.The National Labor Relations Board has consideredthe decision and the record in light of the exceptionsand briefs1and has decided to affirm the judge's rul-ings, findings,2and conclusions and to adopt the rec-ommended Order.3We note that the judge, in granting the Respondent'smotion to sequester the witnesses, read a sequestration
order whose language had been agreed on by the par-
ties. While we do not fault the judge's sequestration
order, we believe that the following explanation of the
rule would be more appropriate:Counsel has invoked a rule requiring that thewitnesses be sequestered. This means that all per-
sons who are going to testify in this proceeding,
with specific exceptions that I will tell you about,
may only be present in the hearing room when
they are giving testimony.The exceptions are alleged discriminatees, natu-ral persons who are parties, representatives of
non-natural parties, and a person who is shown by
a party to be essential to the presentation of the
party's cause. They may remain in the hearing
room even if they are going to testify, or have
testified. However, alleged discriminatees, includ-
ing charging parties, may not remain in the hear-
ing room when other witnesses on behalf of the
General Counsel or the charging party are giving
testimony as to events as to which the alleged
discriminatees will be expected to testify.The rule also means that from this point onuntil the hearing is finally closed, no witness may
discuss with other potential witnesses either the
testimony that they have given or that they intend
to give. The best way to avoid any problems is
simply not to discuss the case with any other po-
tential witness until after the hearing is completed.Under the rule as applied by the Board, withone exception, counsel for a party may not in any
manner, including the showing of transcripts, in-
form a witness about the content of the testimony
given by a preceding witness, without express
permission of the Administrative Law Judge. The
exception is that counsel for a party may inform
counsel's own witness of the content of testi-
mony, including the showing of transcripts, given
by a witness for the opposing side in order to pre-
pare for rebuttal of such testimony.I expect counsel to police the rule and to bringany violation of it to my attention immediately.
Also, it is the obligation of counsel to inform po-
tential witnesses who are not now present in the
hearing room of their obligations under the rule.Are there any questions?[It is also recommended that as witnesses leavethe witness stand upon completion of their testi-
mony, they be reminded that they are not to dis-
cuss their testimony with any other witness until
the hearing is completed.]VerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 555GREYHOUND LINES4In his brief in support of the motion to strike, the General Coun-sel has apparently dropped his objection to defense number 6. More-
over, although the parties have heavily briefed the striking of de-
fense number 2, I see no need to strike that defense at this time be-
cause all the evidence has been received on that point, as well as
on defense number 6. I am not prepared to decide on the validity
of these particular defenses now, but shall consider the issues after
full briefing on the merits. Thus, these defenses are still in the case.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Greyhound Lines, Inc.,
Dallas, Texas, its officers, agents, successors, and as-
signs, shall take the action set forth in the Order.APPENDIXExcerpt from Judge Giannasi's December 30, 1991Decision and Order on Motions to Strike AffirmativeDefenses, to Further Amend Complaint, and to SeverCertain ComplaintAllegations
The Affirmative DefensesRespondent's answer contains a number of affirma-tive defenses, the following of which are pertinent here:2. If no impasse existed on March 2, 1990, whenGreyhound implemented certain terms of its January
10, 1990 proposal, subsequent impasse on March 17
and/or on May 5, 1990, cures the alleged violation.3. If no impasse existed on March 2, 1990, impassewas precluded, and unilateral implementation was
justified, by the Council's failure to bargain in good
faith and/or its reliance on a concerted campaign of
violence to extract economic concessions from the
Respondents and/or to drive Respondents into bank-
ruptcy.4. If no impasse existed subsequent to March 2,1990, impasse was precluded, and unilateral imple-
mentation was justified, by the Council's failure to
bargain in good faith and/or its reliance on a con-
certed campaign of violence to extract economic
concessions from the Respondents and/or to drive
Respondents into bankruptcy.5. The strike referenced in Paragraphs 12(A), (B),and (C) of the Amended Complaint was, from its in-
ception, an unprotected strike because of the Coun-
cil's violent and unlawful purposes and methods (i)
to extort economic concessions from Greyhound; (ii)
to drive Greyhound into bankruptcy; (iii) to de-value
Greyhound in order to take control of Greyhound;
and/or (iv) to force a change in the Greyhound man-
agement responsible for Greyhound's labor relations.6. The strike referenced in paragraphs 12(A), (B) and(C) of the Amended Complaint was, from its incep-
tion, an unprotected strike because of the Council's
failure to bargain in good faith.On December 19, 1990, the General Counsel filed a mo-tion to strike certain affirmative defenses and/or to require a
bill of particulars. I reserved ruling on this motion until I
heard evidence regarding the bargaining and the national
case. On October 18, 1991, I invited an on-the-record discus-
sion of procedural issues yet to be decided and, in the course
of that discussion, Respondent narrowed and clarified its af-
firmative defenses to cover basically union-sponsored vio-
lence and union conflict of interest. In its brief, the Respond-
ent describes its affirmative defenses as follows: (1) ``The
[Union's] concerted campaign of violence and coercion to
extract bargaining concessions violated its duty to bargain ingood faith and independently legitimized Greyhound's unilat-eral implementation of its proposals irrespective of im-
passe''; and (2) ``The [Union's] status as competitor for con-
trol and ownership of Greyhound made the [Union] incapa-
ble of bargaining in good faith and bars all claims of Section
8(a)(5) liability after the [Union] became a competitor.''4In order to evaluate properly the affirmative defenses, Iasked the Respondent to provide generally an offer of proof
of what evidence it would submit in support of its defenses.
Respondent describes the evidence it wishes to introduce in
support of its affirmative defenses as follows: As to violence,
the Respondent states that it intends to present approximately
15 witnesses who will testify about union plans to gain eco-
nomic concessions through incitement of violence and the
same number of witnesses to make causal connection be-
tween the incitement and the subsequent violence (Br. 90).
As to conflict of interest, the Respondent proffers evidence
that ``by at least early April 1990,'' the Union had hired a
``takeover specialist'' to assist in a hostile takeover of Re-
spondent through a union-sponsored ``employee stock owner-
ship plan'' (ESOP) and that, on May 29 and June 1, letters
were sent by that specialist insisting that management be
fired and an ESOP takeover commence. Thereafter, the
Union utilized an investment firm to effect a hostile takeover
(Br. 86).The motion to strike the violence and conflict-of-interestaffirmative defenses need not be decided in a vacuum. Ex-
cept for the General Counsel's reservation of certain motiva-
tion evidence, which is not pertinent here, I have received all
of the evidence on the national issues, including what took
place during bargaining, the causation of the strike, and some
of its aftermath. The record has been made and the motion
can be decided on this record, the Respondent's offer of
proof, and the law.Contrary to the Respondent's contention, and a premise forits position, there is no legal precedent for the proposition
that union-sponsored strike violence constitutes bad-faith bar-
gaining under Section 8(b)(3) of the Act. Indeed, the Su-
preme Court, in NLRB v. Insurance Agents' InternationalUnion, 361 U.S. 477 (1960), held that unprotected union-sponsored conduct away from the bargaining table does not
amount to a violation of Section 8(b)(3) (id. at 490). In In-surance Agents, the union's conduct included ``harassing tac-tics,'' sit-in activities at the employer's premises and other
basically unprotected conduct which, according to the Court,
would justify discipline of the employees involved. 361 U.S.
at 480, 493±495. But, the Court said, simply because certain
union activity ``is not protected against disciplinary action
does not mean that it constitutes a refusal to bargain in good
faith.'' (Ibid.) Thus, employee violence is generally handled
through the employer's right to discipline employees for in-
dividual misconduct; union-sponsored violence is generally
handled through the mechanism of Section 8(b)(1)(A) of the
Act and the invocation, where necessary, of state and localVerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5My conclusions with respect to the union violence defense arenot based on the fact that the General Counsel refused to issue a
complaint on Respondent's charge that union violence amounted to
an 8(b)(3) violation.law. The Respondent has availed itself of these remedies inits dispute with the Union. But Congress, the Board, and the
courts have not provided a further remedy insofar as making
union-sponsored violence a violation of Section 8(b)(3) of
the Act.It is, of course, true that, in certain circumstances, an em-ployer's bargaining obligation may be curtailed by union bar-
gaining tactics. For example, a strike in support of a union's
unlawful insistence to impasse on permissive subjects of bar-
gainingÐitself a violation of Section 8(b)(3)Ð``suspends an
employer's statutory bargaining obligation.'' See ChicagoTribune Co., 304 NLRB 259, 260 (1991), citing Nassau In-surance Co., 280 NLRB 878 (1986). And an employer mayrefuse to meet or bargain with a union because of flagrant
strike violence that interferes with the bargaining process, as
long as that situation continues. See Kohler Co., 128 NLRB1062, 1064 fn. 5, 1080 fn. 34, 1087±1088, and 1175±1176
(1960), enfd. in part and remanded in part 300 F.2d 699
(D.C. Cir. 1962), supplemented by 148 NLRB 1434 (1964),
enfd. 345 F.2d 748 (D.C. Cir. 1965); Union Nacional deTrabajadores (Carborundum Co.), 219 NLRB 862, 863(1975), enfd. 540 F.2d 1 (1st Cir. 1976), cert. denied 429
U.S. 1039 (1977). The Respondent has also availed itself of
these defenses in this case. The Respondent argues that the
Union improperly insisted to impasse on permissive subjects
of bargaining. Evidence on this point has been received and
that defense remains in the case. Further, on March 18, 1990,
Respondent's negotiators walked out of a negotiating session
and refused to meet with the Union because of strike vio-
lence, according to the testimony of Vice President Anthony
Lannie. This evidence is likewise in the record, but Respond-
ent's refusal to meet on this occasion was not alleged to have
been unlawful and the bargaining thereafter resumed.The Respondent's violence defense is essentially addressedto the allegations that it unlawfully insisted to impasse upon
ADO [Active Duty Operator] language from the beginning of
negotiations, that it unilaterally implemented terms of its last
contract proposal on March 2, and unilaterally implemented
the allegedly unlawful March 5 EBS proposal. Such viola-
tions are not rebutted by evidence of union-sponsored strike
violence. See Kohler, supra at 1086. An affirmative defenseis not triable simply because it is asserted by a respondent
in litigation; it must be recognized as warranting the dismis-
sal of alleged complaint violations. See Chicago Tribune Co.,supra at 260.5In this connection, Respondent's heavy reliance on Johns-Manville Products Corp. v. NLRB, 557 F.2d 1126 (5th Cir.1977), denying enf. 223 NLRB 1317 (1976), cert. denied 436
U.S. 956 (1978), is misplaced. First of all, I am bound by
Board law and, to the extent that this decision differs from
Board law, I cannot rely on it. Moreover, the case is distin-
guishable. In Johns-Manville, the Fifth Circuit refused to en-force the Board's order based on a finding that an employ-
er's hiring of permanent replacements after a lockout vio-
lated Section 8(a)(3) and (1) of the Act because of its ad-
verse effect on employee rights, notwithstanding the employ-
er's asserted business reason, and Section 8(a)(5) and (1) be-cause the permanent replacement of all unit employees``completely destroyed the bargaining unit'' and ``constituted
a withdrawal of recognition.'' (223 NLRB at 1317±1318)
The court, however, found (557 F.2d at 1133±1134), contrary
to the Board, that the employees were engaged in an in-plantstrike which justified their being permanently replaced under
NLRB v. Mackay Radio & Telegraph Co., 304 U.S. 333(1938).Unlike the Respondent's position in the instant case, theFifth Circuit's approach does not involve an 8(b)(3) defense
to an 8(a)(5) violation. The employer was entitled to hire
permanent replacementsÐthe pertinent alleged violation
thereinÐbecause of what the court viewed as a strike. The
unprotected conduct of the employeesÐin-plant sabotage and
disruptionsÐwas used by the court to reach its determination
that the employees were engaged in a strike, not as a defense
in and of itself. To the extent that the court could be viewed
as suggesting a defense based on in-plant sabotage, this
would be flying in the face of Insurance Agents, supra,which clearly holds that an in-plant strike, unprotected under
NLRB v. Fansteel Metallurgical Corp., 306 U.S. 240, 256±257 (1939), does not amount to a violation of Section
8(b)(3).Significantly, the record in this caseÐand the bargainingevidence is all inÐreveals no nexus between the asserted vi-
olence defense and the alleged employer violations. I believe
that this is a necessary predicate for such an affirmative de-
fense. For example, even assuming some recognition of a vi-
olence defense in Johns-Manville, the evidence in that caseclearly showed that the employer's reason for hiring perma-
nent replacements was because of the in-plant sabotage and
disruption. See 557 F.2d at 1132. And in another case on
which Respondent relies, Union Nacional, supra, the em-ployer specifically refused to meet with the union because of
the union threats and violence. See 219 NLRB at 863. In-
deed, in Kohler, the Board specifically found that the em-ployer did not ``rely on any acts of coercion or violence as
a reason for'' its alleged unlawful conduct, that is, entering
into negotiations after a certain date ``with [the] intent to
avoid an agreement.'' 128 NLRB at 1086 fn. 44.Not only did Respondent not rely on union violence as areason for the unilateral implementation of terms of its last
contract offer orÐwith exceptions I shall discuss belowÐ
any of the other allegations against it, but there is no natural
connection between the violence and the conduct alleged to
have been unlawful. Moreover, where the record in this case
showed that conduct alleged to have been unlawful was con-
nected with violence, I admitted the evidence. Thus, on this
record, union violence was raised by Respondent's witnesses
in essentially three contextsÐapart from the filing of Section
8(b)(1)(A) charges and seeking state and local remedies to
halt the violence. First was Vice President Lannie's testi-
mony that he broke off negotiations on March 18, 1990, be-
cause of union violence. That evidence is in the record but
it is specifically tied to a specific refusal to meet which
might otherwise have been a violation. See Union Nacional,supra. Second, Lannie testified that he drew up the EBS pro-
posal and sent it to the Union on March 5, 1990, in part be-
cause of the effects of union violence. Even though he did
not give the Union this reason for making the proposal, he
said he considered such violence and I therefore admitted the
evidence; I will consider it in all the circumstances when IVerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 557GREYHOUND LINES6The Respondent's reliance on other cases such as Laura ModesCo., 144 NLRB 1592 (1963), and its progeny is also misplaced.These cases are distinguishable. They do not recognize a defense of
violence to an alleged 8(a)(5) violation, but rather treat union vio-
lence in a remedial context. A union found to have engaged in fla-
grant violence and coercion is disqualified as the employees' major-
ity bargaining representative until or unless it demonstrates its ma-
jority in a Board election. Here, the Union's majority status was un-
challenged. The Respondent did not withdraw recognition or seek an
election or the decertification of the Union. Rather, it continued rec-
ognizing and bargaining with the Union. Moreover, as a practical
matter, any in futuro remedy under Laura Modes would not affectthe alleged violations in this case.1An unfair labor practice complaint also issued against the Unionalleging acts of violence, coercion, and other strike misconduct in
violation of Sec. 8(b)(1)(A) of the Act. That case was settled by
agreement, with a nonadmissions clause, that provided for the entry
of a Board order, dated June 19, 1990, enforced by entry of an
order, dated June 27, 1990, by the United States Court of Appeals
for the Fifth Circuit, prohibiting the Union from interfering with em-
ployee rights under the Act.decide the merits of the EBS issue. Obviously, an employer'sasserted business justification for proposing a clause alleged
to have been discriminatory must be considered in assessing
the alleged violation. See [NLRB v. Great Dane Trailers, 388U.S. 26 (1967)]. Third, Lannie also testified that he refused
to provide certain information concerning strike replacements
to the Union upon its request because of strike violence. I
also admitted this evidence because an employer's refusal to
provide such information may be excused if there is a clear
and present danger that it could be used for retaliation. See
Chicago Tribune Co., 303 NLRB [682, 687±688] (1991).In contrast with the above evidence of nexus between as-serted violence and employer conduct alleged to be unlawful,
the Respondent's broad-based affirmative defense allegations
concerning violence have no basis in reason or in the rel-
evant case law. In short, an alleged employer bargaining vio-
lation is not excused by union violence absent some rational
connection between the two. Accordingly, I shall strike af-
firmative defenses 3, 4, and 5 insofar as they relate to union-
sponsored violence.6Respondent also asserts that certain alleged violations dat-ing from early April 1990 are subject to its conflict-of-inter-
est defense. In support of this defense, the Respondent al-
leges that the Union hired a takeover specialist by ``at least
early April 1990'' and that the takeover specialist insisted,
in letters dated May 29 and June 1, 1990, that Respondent's
``management be fired and an ESOP takeover commence''
(Br. 86). Initially, I note that these allegations postdate the
essential allegations of Section 8(a)(5), (3), and (1) which al-
legedly caused and prolonged the strike. Moreover, this al-
leged defense does not amount to a disqualifying conflict of
interest that would excuse what would otherwise be viola-
tions of the Act. There is no record evidence or assertion that
Respondent withdrew recognition for this reason or explained
its allegedly violative actions by reference to any conflict of
interest on the part of the Union. Furthermore, Respondent's
allegations of conflict of interest do not fit into any of the
categories of union misconduct that have been recognized in
the case law as justifying refusals or failures to bargain. See
Universal Fuels, 270 NLRB 538, 540 (1984), and cases therecited. There is no assertion that the Union effected a pur-
chase of Respondent, that it controlled, or even influenced,
Respondent or its bargaining positions because of any owner-
ship interests. Even a cursory reading of this record would
render strained, at the very least, the suggestion that the
Union was in effect sitting on both sides of the bargaining
table. Nor is there any basis for the assertion that the Union
was a business competitor of Respondent. An alleged conflict
of interest must be proximate and substantial, not remote andspeculative. See NLRB v. David Buttrick Co., 399 F.2d 505,507±508 (1st Cir. 1968).Thus, there is no basis for the Respondent's conflict-of-in-terest allegations as a defense to its alleged violations. I shall
therefore strike affirmative defense number 5 insofar as it al-
leges this conflict of interest.In accordance with the above discussion and analysis, Ishall not only strike Respondent's violence and conflict-of-
interest defenses, but I shall not receive any evidence on
these matters in this proceeding. I want to make one other
point here with respect to the alleged violence defense. If
this defense were not stricken, I do not believe I could limit
the evidence of violence as the Respondent contends. I
would be compelled, for reasons of fairness and complete-
ness of the record, to litigate not only issues of union spon-
sorship, but the extent and severity of the alleged violence
as well as condonation or provocation, which would bring
into play responsibilities on both sides, as the General Coun-
sel and the Union contend. This would in effect result in the
litigation of the entire case since so much of the local case
has to do with these issues. There would be no way, in my
view, to limit the litigation of the violence affirmative de-
fense to less than the entire case, or most of it, and the effi-
ciencies of scaling down the litigation would be lost. In
short, were I to deny the motion to strike the violence de-
fense, my decision on severance, which is discussed below,
would be different.Philip E. Bloedorn, Benjamin Mandelman, Joyce Ann Seiser,and Paul Bosanac, Esqs., for the General Counsel.Rosemary M. Collyer, Mark E. Baker, Michael A. BazanyJr., and Kris D. Meade, Esqs., of Washington, D.C., andLawrence J. McNamara and Jennifer G. Jackson, Esqs., ofDallas, Texas, for the Respondent.Martin J. Burns, Esq., of Chicago, Illinois, and JeffreyFreund, Esq., of Washington, D.C., for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEROBERTA. GIANNASI, Administrative Law Judge. Thiscase involves unfair labor practice complaint allegations
against Respondent arising out of its conduct during negotia-
tions between it and the Charging Party Union (the Union or
the Council) from late 1989 through early 1990, the strike
by the Union that began on March 2, 1990, and the dealings
of the parties thereafter.1The case opened on January 15, 1991. After resolution ofcertain preliminary matters, the evidentiary hearing com-
menced on May 6, 1991, based on a 112-page consolidated
amended and corrected complaint issued on April 15, 1991,
that incorporated a number of outstanding complaints andVerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2ALJ Exhs. 12 and 13 are looseleaf binders containing all the ex-hibits received in evidence at the hearing in the national case. Other
reserved exhibits were received as indicated in this decision. On the
last day of the settlement hearing, a group of nine exhibits dealing
with the settlement were received in evidence and numbered con-
secutively beginning with ALJ Exh. 12. To avoid confusion I will
designate the binders as ALJ Exhs. 12a and 13a.3By the time of the hearing the 19 locals had been reduced to 15.Later, the Council reconstituted itself as one national local with the
same representation rights as were shared by the Council's constitu-
ent locals. Still later, after the Council entered into a partial settle-
ment in this case, it came under the trusteeship of its parent, the
Amalgamated Transit Union.4The original caption and the complaint in this case identify Re-spondent as a debtor-in-possession. Respondent was in bankruptcy
for much of the trial. It filed for protection under Chapter 11 of the
Bankruptcy Code on June 4, 1990, and emerged from bankruptcy on
October 31, 1991. I have therefore deleted the caption identification
of Respondent as a debtor-in-possession.amendments. This complaint alleges that Respondent violatedSection 8(a)(5), (3), and (1) of the Act by insisting on and
thereafter implementing contract proposals containing so-
called active duty language (ADL), which was itself unlawful
because it discriminated against strikers and forced a waiver
of reinstatement rights. It also alleges a violation of Section
8(a)(5) and (1) because Respondent implemented all of its
contract proposals, including ADL, in the absence of a valid
impasse. The complaint also alleges that Respondent violated
Section 8(a)(5), (3), and (1) of the Act by insisting upon and
implementing an ``experience based seniority'' provision
(EBS). The complaint further alleges that the Union's March
2, 1990 strike was an unfair labor practice strike from its in-
ception and was prolonged by unfair labor practices, or, if
not, was converted thereafter to an unfair labor practice
strike, and, accordingly, Respondent violated Section 8(a)(3)
and (1) of the Act by failing immediately to reinstate the
strikers upon their unconditional offer to return to work on
May 22, 1990. The complaint alleges other violations of Sec-
tion 8(a)(5) and (1) of the Act in Respondent's subsequent
unilateral implementation of terms and its failure to provide
requested information to the Union, as well as certain inde-
pendent violations of Section 8(a)(1) of the Act. The Re-
spondent filed an answer denying the essential allegations in
the complaint.The complaint includes numerous other allegations of Sec-tion 8(a)(3) and (1), most relating to unlawful threats and
acts of coercion and the discriminatory discharge of some
250 individual strikers for alleged but mistaken or condoned
strike misconduct. These allegations were identified as the
local issues or the local case. Respondent's answer also de-
nied these allegations.The first part of the hearing dealt with the bargaining re-lated allegations that were identified as the national issues or
the national case. After both sides presented evidence, the
hearing on this discrete phase of the national case ended on
October 18, 1991. Thereafter, I issued a decision and order,
dated December 30, 1991, severing the national case, a por-
tion of which had yet to be heard, from the local case. In
addition, in that decision and order, I granted certain com-
plaint amendments and struck two of Respondent's affirma-
tive defenses. On March 12, 1992, the Board denied the
General Counsel's appeal of the severance portion of my De-
cember 30, 1991 order. Thereafter, the national case re-
sumed, and, after both sides again presented evidence, the
record was closed on July 14, 1992.The national case consumed 36 days of trial, with some5300 pages of transcript and thousands of pages of exhibits.
The parties filed opening briefs, totaling over 700 pages, and
reply briefs, totaling nearly 300 pages. I have read and con-
sidered these briefs, the last of which were filed on Decem-
ber 23, 1992.On April 16, 1993, the parties notified me of a possiblesettlement in both the national case, which was ripe for deci-
sion, and the local case, which had not yet been heard. I
stopped work on the decision in the national case and await-
ed the submission to me of a settlement agreement. Over a
year later, on May 10, 1994, I received a motion setting forth
a partial settlement and asking that I approve the settlement
of all outstanding issues in both cases, save those dealing di-
rectly with EBS. Two hearings were held on the settlement,one on May 16 and another on August 16, 1994. In the in-terim, employees and individual Charging Parties were noti-
fied of the terms of the partial settlement and given the op-
portunity to file objections to it. I also invited additional
briefs from the parties with respect to the settlement, which
I have read and considered.Because of the content and context of the partial settle-ment agreement, which is described more fully below, and
to facilitate consideration of it, I will order that the national
case and the local case be unsevered and reconsolidated. It
is also ordered that the EBS allegations be severed for sepa-
rate determination. Since the parties have been unable to set-
tle allegations involving Vermont Transit, a subsidiary of Re-
spondent, those allegations will also be severed for further
consideration. This decision contains both my recommended
approval of the partial settlement and my resolution of the
outstanding EBS issues.Based on the entire record,2including the stated positionsof the parties, the testimony of the witnesses and my obser-
vation of their demeanor, as well as the materials submitted
to me with respect to the partial settlement and all objections
and responses thereto, I make the followingFINDINGSOF
FACTI. JURISDICTIONALMATTERS
At all relevant times, the Union or Council was composedof 19 local unions that represented Respondent's employees
in particular geographical areas.3It is a labor organizationwithin the meaning of Section 2(5) of the Act.Respondent, a corporation with its home office in Dallas,Texas, and terminals located throughout the United States, is
engaged in the interstate and intrastate bus transportation of
passengers and freight. It derives gross annual revenues of
over $1 billion, and annually purchases and receives at its
places of business in each of the 48 contiguous States goods
and materials valued in excess of $50,000 directly from out-
side each such State. Accordingly, I find, as Respondent ad-
mits, that it is an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act.4VerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 559GREYHOUND LINESII. THEALLEGEDUNFAIRLABORPRACTICES
A. Overview of the National CaseThe Union has represented employees of Respondent or itspredecessors for many years. Effective March 19, 1987, Re-
spondent and related entities purchased the bus operations of
one of the predecessors, Greyhound Dial Corporation. Re-
spondent's chairman and chief executive officer during times
material herein was Fred G. Currey, who exercised majority
control of the voting stock of Respondent. Respondent's
president was Frank Schmeider. Another stockholder was Ex-
ecutive Vice President P. Anthony Lannie, who was also Re-
spondent's chief negotiator in the 1989±1990 negotiations.Prior to the strike of March 2, 1990, Respondent employedbetween 12,000 and 20,000 employees, 9000 of whom were
represented by the Union. Most of the represented employees
were drivers. About 5800 drivers were working immediately
before the strike; some 500 were on furlough. In addition to
drivers or operators, the Union represents some mechanics
and helpers, as well as office employees at the Des Moines,
Iowa accounting center and at the Charlotte, North Carolina
and Omaha, Nebraska telephone information centers, known
as TICs.The existing 1987±1990 agreement of the parties, whichincluded a no-strike clause, was to expire at midnight on
March 1, 1990. After the Union requested that the parties
meet to negotiate a successor contract, the parties agreed to
begin negotiations on November 2, 1989, in Scottsdale, Ari-
zona. The Union's bargaining team was composed of Coun-
cil President Ed Strait, the Union's chief negotiator, Council
Secretary-Treasurer Smith Williamson, and several local
presidents. Two officials from the Union's parent Inter-national, Jim Hayes and Tommy Mullins, also joined the ne-
gotiations. In addition to Lannie, the Respondent's chief
spokesman, Respondent's bargaining team included Robert
Tancos, senior director of labor relations, and Attorneys Carl
Taylor and Lawrence McNamara.The parties commenced negotiations on November 2 asscheduled. That day and the next were devoted to an ex-
change of proposals. The parties next met from December 4
through 6, 1989, in Daytona Beach, Florida. They again re-
viewed their respective proposals and reached some agree-
ments on noncontroversial matters.On December 12, 13, and 14, the parties again met inDaytona Beach. The parties reached some further agree-
ments, but major issues remained unresolved. The first indi-
cations of a possible deadlock appeared at this time. Lannie
stated that the parties were at stalemate on two major issues,
Respondent's ADL proposal, which the Union resisted every
time it was raised, and Respondent's economic proposal.
Both issues would remain sticking points throughout the rest
of the negotiations. I shall discuss ADL in greater detail later
in this decision.As a result of Lannie's stalemate statement, the partiesagreed that Currey should be invited to appear before the full
Council, which was composed of all the local union presi-
dents and was meeting in Phoenix, Arizona, on January 8,
1990. The parties also scheduled bargaining sessions in
Phoenix for the same week. When the parties met on January
4, the Respondent distributed an updated proposal incorporat-
ing the agreements to that point. The Union made a number
of changes in its noneconomic proposals, but the Respondentdid not move from its position on these matters. On January5, Lannie, who had not been present the day before, distrib-
uted Respondent's office employee wage proposals. The par-ties reached some agreements on relatively minor matters. At
the end of this meeting, Strait stated that the Union had
made some significant movement and he expected some from
the Respondent. Lannie responded that Respondent had no
additional proposals, but was willing to listen to suggestions
from the Union. The parties met again on January 6. At this
meeting the parties discussed Respondent's recently submit-
ted TIC and office employee proposals. The discussion yield-
ed only a few agreements on these matters. At the end of
the January 6 meeting, the parties agreed that they would
meet again on January 12, after the scheduled Council meet-
ing on January 8, at which Currey was to appear.On January 8, Currey appeared before the Council and at-tempted to convince the Council members to accept the Re-
spondent's outstanding proposal. His presentation was fol-
lowed by a question-and-answer period. The Council mem-
bers were not very receptive to Currey's presentation. After
this meeting, Strait told Lannie that the Union would reject
the Respondent's proposal. As a result it was agreed that
Currey would make another presentation to the Council on
January 10.In his January 10 presentation to the Council, Currey reada prepared statement setting forth his view that the parties
were at impasse ``on the broad issues,'' particularly on the
issue of subcontracting as to which he proposed implementa-
tion on March 1. This statement startled the Council. Al-
though Respondent had sought to remove the existing prohi-
bition against subcontracting ``main line service,'' which the
Union firmly opposed, the parties' previous discussions on
this issue had been general and nonspecific. There was no
inkling in the negotiations that Respondent had immediate
plans for such subcontracting. After his prepared remarks,
however, Currey outlined an elaborate and detailed plan for
major subcontracting, complete with visual aids. Hayes ob-
jected that this matter should not be raised in a Council
meeting, but should be submitted and discussed in a formal
negotiating session. Both Hayes and Strait also objected to
Currey's statement that the parties were at impasse.Bargaining resumed on January 12, but the session was avery short one. Lannie provided the Union with Respond-
ent's map of intended subcontracting routes as well as a re-
draft of its outstanding proposals together with whatever
changes had been agreed upon to that point. These proposals
were subsequently referred to collectively as Respondent's
January 10, 1990 proposal. In a January 10 letter to Strait,
Lannie had mentioned the redraft as well as a confirmation
of his view that the parties were at impasse, in light of the
Union's rejection of Respondent's outstanding proposal and
the fact that Respondent had no other proposals ``to make.''
Strait offered interest arbitration to resolve the outstanding
issues, but this was rejected by Respondent. Strait then stated
his intention to submit the Respondent's contract proposal to
the membership for a vote on whether members would ac-
cept it.In the next few weeks the parties exchanged increasinglyderogatory communications and each tried to influence the
membership ratification vote. The Union urged its members
to reject the Respondent's proposal. Respondent, in its offi-
cial employee newsletter, Greyhound Lines, which contentsVerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00006Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5The reference in the offer to a February 14 subcontracting pro-posal was apparently to a one-sheet document indicating a conces-
sion on Respondent's part on the extent of what it would sub-
contract. Alternatively, Respondent agreed, if the Union made certain
concessions, to ``maintain the present prohibition on subcontracting
any main line service.'' The document was first presented to Council
representatives during the week of February 25.6Respondent stated that it would not subcontract main line serviceuntil ``the details had been bargained with'' the Union; in addition,
a March 2 memo to employees suggested that Respondent was
``working'' on a new subcontracting proposal.were controlled by Lannie and Currey, defended the proposaland asked for its support. Both the Union and the Respond-
ent used communications to the employees during the re-
mainder of bargaining in order to set forth their positions.
Some will be discussed more fully hereafter.On February 9, 1990, the Union received the results of itsmail ballot vote of the membership on the Respondent's Jan-
uary 10 proposal. By an overwhelming vote, the employees
rejected the proposal and authorized the Council ``to take
any action deemed necessary at any time up to and including
strike action.'' Strait notified Lannie of the vote and they
scheduled another bargaining session for February 16 in
Phoenix.In the meantime, Respondent authorized nationwide adver-tising for ``experienced, qualified permanent replacements,''
essentially drivers. These ads, which specifically mentioned
the possibility of a strike upon the expiration of the existing
contract at midnight on March 1, began running in news-
papers in 36 major cities on February 8, 1990. A typical ad
stated that the first 100 applicants ``per location'' would re-
ceive $100 for completing an application, $150 upon passing
a DOT physical and upon being called for work, and other
sums for remaining available for work. In mid-February, Re-
spondent began training these drivers; they completed their
training and were ready to begin work on March 1.The parties met again as scheduled on February 16 about9 a.m. The morning session simply involved an exchange of
views, except for the Union's presentation of a new proposal
reducing its economic demands. The parties broke sometime
during the morning so that Respondent could consider the
Union's new proposal. The parties reconvened at 4 p.m., at
which time Respondent formally rejected the Union's pro-
posal. Lannie presented and read a letter reiterating the Re-
spondent's inability to move on its economic proposal and
inviting another union proposal. According to his notes of
this meeting, Lannie stated that Respondent had offered all
it could afford, but that ``we are willing to listen to any
counterproposal on how those dollars can be applied, as you
suggested.'' After further unproductive discussions the meet-
ing ended.For the next 10 days the parties continued their war ofwords in an exchange of correspondence. The Union sought
the intervention of a Federal mediator, an offer which the
Respondent initially rejected; however, the parties did there-
after agree to the use of a mediator on March 1. Also at
about this time, indeed beginning in late January, the parties
exchanged correspondence concerning financial information
requests by the Union with respect to subcontracting as well
as Respondent's economic proposals. Some of the activity
and communications of the parties during this period in-
volved the Union's threat to strike and the Respondent's
threat to implement the terms of its outstanding offer upon
the expiration of the old contract.The parties met again on February 25, and decided to con-tinue negotiations through subcommittees dealing with par-
ticular issues. Any agreements were then to be considered by
the main bargaining committee. These deliberations, which
took place on February 26, 27, and 28, were held under a
so-called ground rules agreement, prepared by Respondent's
attorney, Carl Taylor, and signed by representatives of both
parties, which attempted to preserve Respondent's position
that an impasse existed. The subcommittee deliberations re-sulted in a number of agreements showing movement onboth sides. On February 28, the main bargaining committee
met and a new composite proposal was prepared to reflect
the subcommittee agreements; that proposal, entitled ``Joint
Subcommittee Recommendation,'' was submitted to the
Council on the morning of March 1.The Council rejected the recommendation and directed thata counterproposal be prepared. Such a counterproposal was
prepared, reducing further the Union's economic demands,and it was submitted to the Respondent on March 1. The
Union's March 1 proposal assumed that the existing agree-
ment would carry over, absent the changes indicated in the
proposal and other previously agreed-on terms. At this point,
the parties began utilizing Federal Mediator Ron Collotta.
Representatives of the parties and Collotta met to discuss the
Union's latest proposal and the Respondent's representatives
asked for more time to study and cost the proposal. The par-
ties then dispersed to different hotels.Instead of responding directly to the Union's proposal, theRespondent prepared a new one, its last and final offer be-
fore the midnight expiration of the old contract. This pro-
posal, which was given to Collotta about 10 p.m. to present
to the Union, set forth a number of new concessions by Re-
spondent, together with the subcommittee recommendations
that had been rejected by the Council, and, unless modified
by these terms, the remainder of the Respondent's January
10 proposal. The offer included a condition that, if the offer
were accepted by the Union, it would be implemented imme-
diately, and, if it were not ratified by March 15, the offer
would lapse and Respondent would revert to its January 10
proposal as modified by its February 14 subcontracting pro-
posal.5The Council met about 11 p.m. and, after some discussionof the offer transmitted by Collotta, voted to reject the offer.
During the discussion, Hayes noted that ADL was still part
of the Respondent's final offer. He mentioned other provi-
sions still in the offer which he viewed as unacceptable. The
uncontradicted testimony concerning this discussion makes it
clear that the Union understood that the offer had to be ac-
cepted by midnight and believed that the Respondent would
be implementing something at that point. Three votes were
taken at this meeting. The first, to send the offer to the mem-
bership for a vote without a recommendation, was rejected.
The second, to accept the Respondent's March 1 offer, was
also rejected. The third, to initiate a strike upon expiration
of the old agreement at 12:01 a.m., was approved.Following the unsuccessful 11th hour efforts set forthabove, the Respondent implemented its January 10 proposal,
including, among other provisions, ADL, a new incentive-
based pay system, and changes in seniority, but excluding the
subcontracting provision;6and the Union struck. The Union'sVerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00007Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 561GREYHOUND LINESstrike announcement said that the strike was called as a result``of the Company's insistence on implementing its January
10, 1990'' proposal. The Respondent attempted to, and did,
continue to operate, relying on nonstrikers and crossovers,
recalling furloughed drivers and using permanent replace-ments.On March 5, in a telefax letter to Strait, Lannie proposedand submitted an entirely new contract provision, EBS,
which granted additional seniority to employees based on
previous driving experience, a subject that had not previously
been discussed in negotiations. Lannie asked for an imme-
diate response and said that, if he had not heard one by
March 8, he would assume the Union accepted EBS. On the
same day he received the telefax letter from Lannie, Strait
responded, calling the Respondent's proposal of EBS an un-
fair labor practice because it was not presented in negotia-
tions and bargained to ``impasse,'' demanding its retraction,
and asking that it not be implemented ``pending further face-
to-face negotiations.'' Despite this and another request to re-
sume negotiations, the Respondent implemented EBS without
further contact or bargaining and put off meeting with the
Union until after a March 12 session between the Union and
Federal mediators. In a March 13 letter to Strait, Lannie stat-
ed that Respondent would not ``abandon'' EBS in any subse-
quent discussions. I shall have more to say about EBS later
in this decision.The parties met again on March 17 and 18 in Tucson, Ari-zona. Two Federal mediators were also present. The Union
had prepared and submitted still another counterproposal, fur-
ther paring down its demands and agreeing to some of Re-
spondent's. On the first day of this meeting, Lannie stated
it was difficult for him to carry on negotiations in the face
of strike violence. Strait responded that one of the strikers
had been killed by violence on the other side. According to
Respondent's notes, Strait also said that the Council was not
responsible for the ``violence and crazies.'' Strait again ob-
jected to the way Respondent proposed EBS and restated his
view that this was an unfair labor practice. Lannie took the
position that the Union rejected an opportunity to bargain.
Lannie also said that the March 1 offer was ``no longer on
the table'' and that Respondent was simply interested in
``counters from the Union.'' Discussions on the Union's
counteroffer yielded some agreements; Respondent accepted
some parts of the Union's counteroffer and rejected others.
Other than these changes, Lannie indicated that Respondent
was standing by its January 10 proposal, with the sub-
contracting modifications suggested in February and the im-
plemented EBS proposal. Neither ADL nor EBS was bar-
gained about; and neither party indicated that it would
change its position on these matters. The next morning, Re-
spondent's representatives broke off negotiations because
Lannie stated that Respondent had received more reports of
strike violence.Although the next 6 weeks produced some informal meet-ings between representatives of the parties, the next actual
bargaining session took place on May 5, in the presence
again of Federal mediators. The Respondent submitted and
described a new proposal which was significantly less gener-
ous than its previous proposals. There was no change in
ADL and EBS. The Respondent specifically stated that EBS
``stays.'' Lannie explained that Respondent's regressive pro-
posal was the result of its deteriorating financial cir-cumstances. After a caucus, the Union rejected the new offerprotesting its regressive nature. Further discussions proved
unfruitful, including discussions about the possible reinstate-
ment of strikers and the availability of positions to which
they could be reinstated. Lannie told union representatives
that the Respondent had reached, at this point, a ``full com-
plement'' of 3800 drivers.On May 7, Respondent formalized its May 5 proposal ina letter to Strait, and, on May 15, Lannie advised the Union
of Respondent's intent to implement its May 5 proposal
``immediately.'' The Union responded, in a letter dated May
18, stating that it viewed Respondent's recent implementation
of its May 5 proposal as a separate additional unfair labor
practice. It pointed out that, even though it had rejected the
new proposal on May 5, it did not intend to preclude further
discussions. The letter also stated that, even though the
Union believed that Respondent's unfair labor practices
caused and prolonged the ongoing strike, it nevertheless
wanted further bargaining and an agreement, even if it re-
quired the Council ``to modify our previous proposals.''On May 22, 1990, the Union made an ``unconditionaloffer to return to work immediately'' on behalf of all em-
ployees in the bargaining unit. Lannie responded, in a letterdated the same day, acknowledging the offer and stating that
only a ``limited number of positions [are] available at this
time.'' The Respondent took the position, contrary to the
Union, that the strike was an economic strike. Addressing
what he considered delays and flaws in Respondent's rein-
statement procedure, the Union's attorney, Martin Burns,
wrote Respondent on June 26, 1990, reemphasizing that the
Union's offer to return was unconditional. He also advised
Respondent that it was the Union's view that the strike was
an unfair labor strike and strikers were entitled to reinstate-
ment under terms and conditions existing prior to the com-
mission of unfair labor practices and to positions substan-
tially equivalent to their prestrike jobs.As a result of the procedure established by Respondent forthe recall of strikers and some of the statements made in ex-
planation of the procedure and job availability, as well as the
implementation of EBS, the Union made a number of re-
quests for supporting information which it said was nec-
essary for representation and bargaining purposes. The Re-
spondent replied to some of these requests, but refused to
supply or delayed in supplying some of this information, no-
tably information concerning the number of vacancies avail-
able to returning strikers, an issue to which I will refer later
in this decision.B. The Partial SettlementThe proposed partial settlement between Respondent, theUnion, and the General Counsel is basically reflected in three
separate agreements, two between Respondent and the Union
(the settlement agreement and the recall memorandum of un-
derstanding) and the other between those two parties and the
General Counsel (the memorandum of understanding). All
three parties join in a motion asking for approval of partial
settlement and dismissal of complaint. This essentially re-
solves all complaint issues in both the national and the local
cases, except for the allegation that Respondent violated the
Act by proposing and implementing the assertedly unlawful
EBS clause.VerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00008Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7Contrary to the misunderstanding of some employees, the securi-ties in the trust are not limited to stocks and bonds of the Respond-
ent. The trustee is empowered to buy and sell securities in order to
maximize the value of the trust.The terms of the partial settlement are as follows. The Re-spondent and the Union have entered into a new collective-
bargaining agreement, which runs through January 31, 1999,
and is contingent on approval of the partial settlement. They
have also entered into other separate interim agreements and
have set in place a system of regular meetings to maintain
and strengthen their bargaining relationship. Thus, the parties
have agreed to settle all the 8(a)(5) and (1) allegations in the
complaint, except for that which may flow from the imple-
mentation of an allegedly unlawful EBS proposal. The Union
will withdraw the charges underlying those allegations and
the General Counsel agrees to dismiss them.The parties have agreed to a monetary or make-wholeremedy for employees allegedly entitled to backpay. Such a
remedy would have been warranted in connection with the
allegations in both the national and the local cases, had the
General Counsel succeeded in proving his case. The moneys
in the backpay remedy are to be distributed in cash to the
employees from a trust established by the Bankruptcy Court
to hold assets to satisfy the General Counsel's proofs of
claim should violations be found by the Board.As more fully set forth in the memorandum of understand-ing, the General Counsel filed proofs of claim in the Re-
spondent's bankruptcy case captioned In re Eagle Bus Manu-facturing, Inc., Cases 90±00985±B±11 et seq. (Bankr. S.D.Tex.). Respondent emerged from Chapter 11 protection on
October 21, 1991, after the Bankruptcy Court entered anorder confirming Respondent's plan of reorganization, over-
ruling objections filed by the General Counsel and the
Union. The order established a trust that continues to hold
assets in escrow for the purpose of satisfying contested
claims, including the backpay claim of the General Counsel.
The Bankruptcy Court classified the General Counsel's claim
as a general unsecured claim and estimated its value at
$31.25 million. The court arrived at this figure by discount-
ing an assumed backpay claim of $125 million based on its
assessment of the likelihood of success or settlement of the
unfair labor practice case and the debtor's ability to pay. The
claim was permitted the same degree of recovery as other
unsecured claims, some 31 cents on the dollar. As a result,
securities in the reorganized Respondent with a value of ap-
proximately $10.5 million were deposited in trust for the pur-
pose of satisfying the backpay claim should it ever mature.
It is estimated that, as of August 16, 1994, the assets allo-
cated to the General Counsel's claim, which are being ad-
ministered by an independent trustee, have increased in value
to some $17 million.7The General Counsel and the Union appealed the order ofthe Bankruptcy Court, insofar as it classified the backpay
claim as an unsecured claim and estimated its value, to the
District Court for the Southern District of Texas. The district
court affirmed the Bankruptcy Court on these issues. NLRBv. Greyhound Lines, No. B±91±021 et al. (S.D. Tex., May10, 1993). Both the General Counsel and the Union appealed
the district court's ruling to the United States Court of Ap-
peals for the Fifth Circuit. I have been informed that thematter has been remanded to the district court pending finalresolution of the settlement.The memorandum of understanding provides that the ap-peals of the General Counsel and the Union will be with-drawn with prejudice. The parties, however, including the
Respondent, have agreed to have the Bankruptcy Court or-
ders on estimation, which were adverse to the General Coun-
sel, vacated without affecting or disturbing the order con-
firming Respondent's plan of reorganization. It is represented
that although the settlement is contingent upon the Bank-
ruptcy Court allowing and authorizing distribution of the
backpay claim, it is not contingent upon the court's agree-
ment to vacate its orders and rulings on estimation. If the
Bankruptcy Court approves the settlement, the distribution of
the backpay moneys is to be accomplished by the General
Counsel who shall have full discretion in the calculation and
distribution of backpay, including that amount called for in
any Board remedy for EBS should violations on that matter
be found. The distribution will be in cash.Respondent and the Union have also agreed on a generalrecall procedure that governs the return to work of former
strikers in order of seniority by location. Many former strik-
ers have returned to work, resigned, or retired. Former strik-
ers who signed a recall list by July 1, 1993Ðwhether re-
called or notÐare assured of continuation of seniority and
pension service credit during the term of the strike and until
they receive a recall offer. Former strikers have the right to
decline recall and move to the furlough list and continue to
accrue pension service credit until July 1, 1994. They may
also opt to turn down an offer to a location other than their
home location and stay on the recall list. Finally, the parties
agreed to send additional notices to the approximately 1000
former strikers who had not contacted either the Union or
Respondent by mid-1993 and they were given an additional
year to sign up for recall. The General Counsel agrees with
this recall procedure.As a result of the recall procedure, which has already beenimplemented, reinstatement has been offered to 3366 em-
ployees and 1247 have returned to work, as of August 16,
1994. Except for one small group of employees whose rein-
statement is being blocked by technical problems, less than
300 employees remain on the recall list. All of these individ-
uals are awaiting recall to their particular home location,
having declined recalls to other locations.The complaint in the local case, which has not yet beentried, raises many issues concerning discharges for alleged
strike misconduct and alleged incidents of coercion. The par-
ties have negotiated a settlement of those issues and the Gen-
eral Counsel has no objection to that settlement. The Union
will essentially withdraw all 8(a)(3) and (1) charges, except
those underlying the EBS allegations, and the Union and the
General Counsel jointly move to dismiss the applicable com-
plaint allegations, except insofar as they may involve
postarbitration review by the Board. Briefly, the settlement
provides that the discharges of some 170 former strikers will
be rescinded and they will be treated just as any other strik-
ing employees. Twelve of these discharged strikers will be
permitted to retire, which would entitle them to greater bene-
fits than if they were treated as discharged employees. Twen-
ty-two of the allegedly unlawfully discharged employees will
have their status determined by arbitration. Some of these
employees will have an opportunity for postarbitration re-VerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00009Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 563GREYHOUND LINESview by the Board; the allegations involving these employeeswill be dismissed conditionally, with jurisdiction retained by
the Board as described in United Technologies Corp., 268NLRB 557 (1984). Those employees found after arbitration
or subsequent review to be entitled to reinstatement will betreated like any other striking employee. Ten strikers, mostly
those who were found to have committed criminal mis-
conduct, will not be reinstated and will be entitled to no
backpay after the date of their discharge.The partial settlement also provides for the resolution ofother issues between the parties. This includes the settlement
of pending grievances, which were not the subject of com-
plaint allegations, a separate RICO case brought by the Re-
spondent against the Union, and the remainder of the bank-
ruptcy litigation.The partial settlement leaves for decision the complaint al-legations in paragraphs 10(A) through 10(C) that Respond-
ent's EBS proposal was violative of the Act and thus unlaw-
fully implemented. Respondent and the Union have rep-
resented that ``[d]espite extensive, good faith efforts, the
Company and the Council have been unable to negotiate a
complete settlement concerning these specific allegations.''
There is no restriction on the Board's issuance of an order
fully remedying the EBS allegations, except that the Re-
spondent's liability for any monetary component of a make-
whole remedy is to be fully and exclusively satisfied from
the bankruptcy trust fund distributions discussed above.
Some EBS issues, however, have been resolved in favor of
striking employees. Respondent has agreed that no EBS cred-
it would be offered to employees hired after September 1,
1991, and that, if EBS is found unlawful, all unreinstated
strikers who signed recall lists before July 1, 1993, will be
recalled to the extent that they have greater seniority than a
working operator in the applicable location. Two other com-
plaint allegations arguably touching upon EBS are also re-
solved. First, the parties have agreed to compromise any
claim that, even if EBS were a lawful proposal, its premature
implementation was nevertheless violative of Section 8(a)(5)
and (1) of the Act. Second, the parties have agreed to dis-
pose by settlement any allegation that the strike, which might
have been found initially to have been an economic strike,
was converted to an unfair labor practice strike by the pro-
posal and implementation of EBS were it found to be an un-
lawful clause. The General Counsel agrees to these limita-
tions.Pursuant to my order of May 27, 1994, the parties under-took a process of notifying employees of the specific terms
of the partial settlement and inviting employees and individ-
ual Charging Parties to submit questions or file objections to
the settlement. Between 5000 and 6000 employees were
mailed a summary of the settlement terms and all were given
an opportunity to study the entire settlement package if they
so desired. As a result of the notification process, unprece-
dented in my experience in Board settlement procedures, I
received about 300 letters from employees. Most of the letter
writers objected to the settlement. The letter writers, how-
ever, comprise only a small percentage of the total number
of employees who were notified of the settlement and the
procedure for filing objections. This may have been because
most of the employees heeded the urgings of the Union and
the Respondent not to object because the settlement was a
good one. The General Counsel, the Union, and the Re-spondent filed responses to the letters and objections. I haveconsidered the objections and the responses. I have also
heard oral argument on the propriety of the partial settlement
at a public hearing in Milwaukee on August 16, 1994, at
which time I also heard the views of four employees in per-
son.Based on all the evidence submitted to me in this case, thepleadings, the positions of the parties, the settlement docu-
ments, the objections of employees and the responses thereto,
but primarily based on my unique position of having lived
with this case as its most objective participant for more than
3 years, I will approve the partial settlement and recommend
its approval to the Board. The partial settlement effectuates
the policies and purposes of the Act and it is in the public
interest.The partial settlement is essentially a non-Board settlementgoverned by the principles set forth in Independent Stave,287 NLRB 740, 743 (1987). In that case, the Board said that,
in deciding whether to approve such settlements, it would:examine all the surrounding circumstances including,but not limited to, (1) whether the charging party(ies),
the respondent(s) and any of the individual dis-
criminatee(s) have agreed to be bound, and the position
taken by the General Counsel regarding the settlement;
(2) whether the settlement is reasonable in light of the
nature of the violations alleged, the risks inherent in
litigation, and the stage of the litigation; (3) whether
there has been any fraud, coercion or duress by any of
the parties in reaching the settlement; and (4) whether
the respondent has engaged in a history of violations of
the Act or has breached previous settlement agreements
resolving unfair labor practices.This partial settlement satisfies the Independent Stave cri-teria.With respect to factor 1 of Independent Stave, the partialsettlement has the agreement of the major Charging Party,
the Union, as well as the Respondent and the General Coun-
sel. All have agreed to be bound. Although certain individual
Charging Parties and the alleged discriminatees were not par-
ties to the settlement agreement, they were fully notified of
the settlement. In view of the urgings on the part of the
Union and the Respondent that employees not file objections
if they agreed with the settlement, it can fairly be inferred
that, by failing to file objections, about 95 percent of the
5000 to 6000 potential discriminatees acquiesced in the set-
tlement.The objections I did receive do not warrant rejecting thepartial settlement. Most of them fall within that category of
competing interests that permissibly may be compromised by
a bargaining agent in the context of a comprehensive strike
settlement agreement. The Board looks favorably on such
agreements. See Energy Cooperative, 290 NLRB 635, 637(1988). And the Union's compromise was well within the
wide berth of reasonableness permitted unions in these situa-
tions. See Air Line Pilots Assn. v. O'Neill, 499 U.S. 65(1991).Some of the employee objections concerned the ratifica-tion and content of the collective-bargaining agreement
which is part of the settlement. Contract ratification is ordi-
narily an internal union matter. In this case the Union inter-VerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00010Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8I have given special consideration to the objection of employeeHoward C. Brown Jr., who appeared and spoke at the August 16
hearing in Milwaukee. I also met with him off the record in the
presence of counsel for the Union, Respondent, and the General
Counsel. Brown filed a charge that resulted in a complaint allegation
that his discharge for alleged misconduct was unlawful. Brown's
case will be submitted to arbitration, but he objects because he will
not be permitted to testify in person before the arbitrator. His arbitra-
tion is one of a number that will be submitted on documentary evi-
dence. He fell into this category of arbitration because the General
Counsel uncovered alleged misconduct, after further investigation,
from which he concluded he could not sustain Brown's reinstate-
ment, should the case be litigated. In these circumstances, and be-
cause the facts of the alleged misconduct were admitted, an arbitra-
tion limited to documentary submissions, the last of which is re-
served for Brown, is not unreasonable.preted and applied its constitution and rules to exclude non-members from the ratification procedure and to include only
those who retained active membership in good standing in
their Greyhound local union or with the International as ac-
tive Greyhound members at large. This was not an unreason-
able interpretation and application. As for the contract terms
themselves, this is a matter again within the province of theUnion as bargaining agent. The Board does not monitor the
terms of bargaining agreements and the remedy in this case,
even if the General Counsel were to succeed, would not re-
sult in an order that the parties agree to particular terms of
a contract.Some of the employees objected to the amount of thebackpay. These objections are not sufficient to justify rejec-
tion of the settlement. A full recovery of backpay amounts
greater than those in the settlement depend not only on the
complete victory of the General Counsel in proving that the
strike was an unfair labor practice strike, but also on an ulti-
mate determination that the employees may recover an
amount greater that the trust amounts set forth in escrow by
the Bankruptcy Court. In view of the constraints of the
Bankruptcy Court's estimation order and the Respondent's fi-
nancial situation, I cannot second guess the agreement of the
parties to limit backpay to the trust assets. Although the dis-
trict court agreed that the estimation order did not operate as
a cap, it is clear that the recovery of moneys in addition to
the trust assets is quite problematical. It would depend not
only on Respondent's losing the case, part of which has not
even been tried, but also on the eventual determination, after
compliance proceedings and the establishment of a liquidated
damage figure greater than the allocated assets in the trust
fund, that such a figure could be recovered notwithstanding
the Bankruptcy Court's order. The parties differ on this
issue, but the Respondent insists that it will argue at that
time that the trust fund assets are all that can be recovered.
The point here is that such a determination can only come
many years down the road when a liquidated damage figure
is calculated and fixed. This uncertainty is so imposing that
I cannot reject the parties' agreement to accept the trust as-
sets as an appropriate figure now for the backpay claims of
the employees.Some employees objected to the recall procedures in thepartial settlement. These objections do not warrant rejection
of the settlement. There were complaints that the settlement
does not provide for immediate reinstatement. The strike was
alleged to have been an unfair labor practice strike requiring
immediate reinstatement upon an unconditional offer to re-
turn. The General Counsel, however, might have lost on that
issue. Even had he won before me, appeals would have de-
layed the actual recall of employees, except as vacancies
arose in accord with Respondent's position that the strike
was an economic one. The partial settlement allows for most
drivers to be recalled consistent with a widely publicized re-
call signup procedure. Indeed, it is represented that almost all
employees whose names appeared on the recall list have al-
ready been reinstated. This seems to have been a reasonable
compromise in the circumstances. Other employees com-
plained about being recalled to a different location. Although
not all drivers are immediately recalled to the exact locations
in which they worked before the strike, they are given an op-
portunity to designate five different locations to which they
might accept recall on a national basis. This approach actu-ally inured to the benefit of the employees, and it adequatelyaccomodates Respondent's needs and the effort to get as
many employees back to work as quickly as possible. As
openings become available employees will have the oppor-
tunity to return to their preferred or home locations. Finally,
some retirees complained about not having the opportunity to
be reinstated to full-time positions. Apparently, between the
inception of the strike and the date the new contract was an-
nounced, some 800 employees opted to retire. I find no evi-
dence that these retirements were coerced. In view of Re-
spondent's downsizing after the strike and its emergence
from bankruptcy, only a finite number of full-time jobs were
available to be filled. It was not unreasonable for the Union
to agree that those jobs should be filled by those employees
who had not opted to retire. In any event, all retirees will
receive retroactive pension service credit from the date they
went out on strike until the date of their retirement. They
may also hold positions as part-time or seasonal employees.
I find that the settlement fairly treats retired employees.Six employees allegedly discharged unlawfully for strike-related misconduct filed objections to the resolution of their
discharge and reinstatement cases. None of these matters
have been tried because they are part of the local case. Two
of the objections involved employees who were not alleged
in the complaint as discriminatees. Another involved Roger
Cawthra, who remains discharged since the General Counsel
concedes that he cannot succeed in proving Cawthra's dis-
charge was unlawful. I am in no position to second guess the
General Counsel on this matter. The three other objecting
employees were included in the complaint as discriminatees.
They are given an opportunity to submit their cases, with
union representation, to an arbitrator who will determine
whether their alleged misconduct occurred or disqualified
them from reinstatement. The resolution of these issues by
arbitration in the context of the overall settlement is reason-
able.8Even though I may not have discussed all of the individualemployee objections here, I have considered them all. And
after considering them I do not find that they warrant rejec-
tion of the partial settlement. The Union and the Respondent
entered into an overall strike settlement agreement that rea-
sonably compromised competing interests. The General
Counsel, who represents the public interest, agrees with the
settlement. In these circumstances, I find that the partial set-
tlement satisfies factor 1 of Independent Stave.The settlement also satisfies factors 3 and 4 of Independ-ent Stave. There is no evidence of fraud, coercion, or duressVerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00011Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 565GREYHOUND LINESin reaching the settlement. And, according to the GeneralCounsel, Respondent's history of prior violations and its pre-
vious compliance with settlement agreements provides nobasis for rejection of this settlement. The General Counsel
also states that Respondent has demonstrated its intention to
comply with the settlement and the requirements of the Act.I now turn to factor 2 of Independent Stave, which askswhether the settlement is reasonable in light of the nature of
the violations alleged, the risks inherent in litigation, and the
stage of the litigation. Consideration of this factor too war-
rants acceptance of the partial settlement.As I have indicated, even if the General Counsel suc-ceeded in winning all aspects of the national case before me,
there would be a lengthy appellate process with an uncertain
result. It would be years before employees obtained reinstate-
ment and backpay. The outlook for conclusion of the local
case is even bleaker since that case, estimated to consume
several years, has not even been tried. The issues involved
are quite complex and a favorable outcome for either side is
not guaranteed. In all the circumstances, I think that the risks
inherent in this litigation and the time necessary to resolve
all issues justify this partial settlement. Not only are backpay
and recall issues subtantially resolved, but the employees will
be operating under a collective-bargaining agreement in an
atmosphere of cooperation that contrasts sharply with what
was taking place just 3 or 4 years ago.To the extent that the parties were unable to resolve EBS,that issue is to be decided by the Board. One aspect of the
partial settlement does impact EBS and it deserves some
comment. Although the partial settlement does not limit the
Board's normal remedy in deciding EBS, it does limit the
amount of backpay available to recompense employees who
will have suffered from its effects should it be found unlaw-
ful. Any EBS recovery must come from the Bankruptcy
Court trust assets allocated to the General Counsel's claim.
Respondent will not pay anything more. The Union and the
General Counsel agree to this limitation. As far as I am
aware, this type of prelitigation compliance agreement is un-
precedented. For this reason, I was unwilling to rule sepa-
rately on the settlement before deciding the EBS issue itself.
Thus, my recommendation on whether to approve the settle-
ment will go to the Board along with my recommended deci-
sion on EBS. It is ultimately the Board's call whether to ap-
prove what is in effect a prelitigation compliance determina-
tion affecting an issue which is not settled with the remain-
der of the case.I nevertheless believe that, in the unique circumstances ofthis case, the partial settlement should be approved. Even as-
suming the General Counsel succeeds in ultimately proving
EBS is unlawful, the limitation on EBS backpay must be
considered in the context of the overall partial settlement
which owes much of its provenance to the bankruptcy pro-
ceeding. The partial settlement that resolves many issues in
a complex litigation is not worth rejecting on this issue
alone. In any event, the General Counsel is unable to deter-
mine exactly how much backpay would be attributable to the
EBS violations. He has not done the necessarily complicated
investigation and calculations which would be entailed. The
settlement itself gives him discretion in allocating the trust
fund assets to provide backpay to employees for both the set-
tled matters and EBS. Thus, the amount of any EBS recovery
is unclear; indeed, there is no reason to believe that it wouldin itself be greater than the value of the trust fund assets.Moreover, the restriction on EBS backpay must be viewed
in light of the Respondent's financial situation. The same
considerations that I mentioned generally about the possibil-
ity of recovering something more than the moneys in the
bankruptcy trust some time down the line, after a backpay
amount is liquidated, apply to EBS. Even if, after all the ap-
peals are concluded, Respondent were to lose on the EBS
issue, and a backpay figure were set that was higher than the
assets in trust, a very speculative matter at this stage of the
proceedings, the Respondent could still argue that its liability
was restricted to the moneys in the trust. Respondent's view
is not clearly untenable on this point. Finally, Respondent
has recently emerged from bankruptcy and still faces an un-
certain financial future. The joint brief of the Union and the
Respondent in support of the partial settlement states as fol-
lows (Br. 4):[A]s a practical matter, the securities in the Trust rep-resent all the value that is available for backpay. At the
time of the Settlement, Greyhound had operated for
only one summer season since it had emerged from
bankruptcy in the fall of 1991; the parties recognized
that the Company did not have any resources to dedi-
cate to backpay except for those securities in the Trust.
This economic reality has not changed in the year since
the Settlement was first reached.I cannot say in these circumstances that restricting EBSbackpay only to the proceeds of the bankruptcy trust assets
is unreasonable or so inconsistent with Board policies as to
compel rejection of the partial settlement or this aspect of it.C. Background Evidence and FindingsThe partial settlement resolves complaint allegations thatRespondent violated Section 8(a)(5), (3), and (1) of the Act
by insisting upon ADL, an unlawful bargaining provision
that improperly limited striker seniority and reinstatement
rights and discriminated against strikers, as a price for any
overall agreement, and by implementing such provision on
March 2, 1990. The settlement also resolves the issue of
whether the parties reached a valid impasse as of March 2.
The settlement further resolves the issue of whether Re-
spondent violated the bargaining requirements of the Act by
failing and refusing to provide the Union with necessary and
relevant information upon request. I, however, heard consid-
erable evidence on these issues and the parties fully briefed
them prior to the settlement. This evidence is not only part
of the record herein, but of the bargaining history in this
case. The parties have recognized the propriety of consider-
ing this evidence, even though much of it is addressed to set-
tled matters, in determining the EBS issues yet to be decided.
The memorandum of understanding provides that I and any
reviewing authority may consider the ``entire record includ-
ing evidence relating to resolved allegations of the Complaint
and all defenses thereto, and may make any such subsidiary
factual findings as necessary to resolve EBS.'' This is but a
reflection of the principle that presettlement conduct may be
utilized as background in determining postsettlement issues
subject to resolution by the Board. See Northern CaliforniaDistrict Council (Joseph's Landscaping Service), 154 NLRB1384 (1965); Electrical Workers IBEW Local 613, 227VerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00012Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
NLRB 1954 (1977); Steves Sash & Door Co., 164 NLRB468, 476 (1967), enfd. in pertinent part 401 F.2d 676, 678
(5th Cir. 1968); Lawyers Publishing Co., 273 NLRB 129,130 fn. 4 (1984).To fully understand and explicate the EBS issues I amcalled upon to decide, and to place them in the appropriate
context, it is necessary to consider the parties' prior contrac-
tual relationship and bargaining, the implementation of ADL
3 days before the proposal of EBS, and how it operated, as
well as Respondent's communications to employees imme-
diately before and during the strike and its failure to supply
information as to job vacancies.1. Respondent's bidding systemUnder the existing contract, and for many years, senioritygoverned job assignments, bidding, furlough or layoff, and
recall, as well as transfer rights, for all employees, but par-
ticularly drivers or operators. Respondent's drivers are based
at approximately 100 locations within its 4 regional compa-
nies throughout the country. Their jobs are identified either
as ``regular runs,'' that is, a run between particular cities at
designated times and days, or ``extra board assignments,''
that is, runs or jobs not as steady as the regular run positions
or those involving unanticipated work ``as the necessity of
the service require[d].'' Respondent's business is cyclical so
there is an increased need for drivers in the summertime and
a decreased need in the winter. Indeed, the work ebbed and
flowed so much, according to one of Respondent's witnesses,
that drivers ``shuffl[ed] around all the time.'' About half of
the drivers operate a regular run and about half operate from
the extra board.Operators are permitted to bid regular runs and extra boardassignments by seniority within their regional company. They
are permitted at least four general bids annually. The contract
states that ``[a]n operator not obtaining a regular run shall
sign up on the extra board.'' The extra board works as fol-
lows:Each operator at the top of the extra board will receivethe first assignment and such additional assignments
from time to time during the day as will give him as
close to ten (10) hours of driving for the day as pos-
sible. That operator will then rotate to the bottom of the
board. ... If there are more extra board operators than

the Company needs at a location, the Company may,
between general bids, assign the most junior operators
to work at another location within the same Regional
Company.Bidding by seniority is also applicable to the creation of a``new run'' or a ``permanent vacancy,'' which is defined as
any run ``open for thirty-one (31) days or more,'' except for
vacations or charters, which were to be handled as
``holddowns.'' The latter, holddowns, are defined as regular
runs open for 30 days or less and generally cover situations
where the incumbent is on vacation or sick leave. Holddowns
are assigned through the extra board, but, when the run is
open for 4 days or more, it is subject to the bidding proce-
dure. Bidding is also applicable to material changes in regu-
lar runs, defined as differences in location, times, or earn-
ings. Since the contract provides pay based on mileage, those
runs or assignments with greater mileage are more attractive.This bidding procedure, particularly when applied to regu-lar runs and during general bids, results in what Respondent
describes as a ``domino'' effect of bidding and rebidding.
The open position was filled, thereby opening another posi-
tion and so forth. This is a chaotic and time-consuming proc-
ess. The selection of runs, however, is crucial to drivers, not
only because it affects earnings, but also because it permits
drivers to choose particular runs for their convenience, desir-
ability, location, or times of work. Generally, the more senior
drivers select regular runs and the more junior drivers oper-
ate from the extra board. For example, furloughed drivers are
basically operators with insufficient seniority to hold any
driving jobs; and drivers recalled from furlough generally
went on the extra board because of their low seniority. The
contract itself states that a driver not operating a regular run
must sign up on the extra board. Testimony in this case es-
tablishes that it takes a number of years of seniority for a
driver to win and hold a regular run, which is generally more
stable and predictable than work on the extra board. Accord-
ingly, I find that, except in unusual circumstances, regular
runs were preferred.2. The implementation of ADLRespondent's initial contract proposal, submitted on No-vember 2, 1989, contained ADL additions to several provi-
sions of the existing agreement, most particularly those gov-
erning seniority. Although ADL applied to all employees, it
had a greater impact on drivers because they utilized senior-
ity to a greater extent. In addition to its application in bid-
ding for regular runs and some extra board work, seniority
was important with respect to new runs, permanent vacan-
cies, and material changes. Of course, all employees, but par-
ticularly drivers, were concerned with seniority as it affected
furlough, transfer, and recall rights, all of which were im-
pacted by ADL. Respondent defined ADL by inserting the
following language in article B-1 of the contract's seniority
provisions:Only active duty employees may use their seniorityto bid on assignments. An active duty employee is one
who is either working regularly or on leave of absence
under Article B-6 [no loss of seniority for mutually
agreed leaves of 30 days or more], vacation under Arti-
cle D-5, or sick leave under Article D-6. Employees not
on active duty may use their seniority to return to duty
but only to fill vacancies in the work force.No one disputes that strikers were not ``active duty'' em-ployees. Indeed, only strikers were not ``active duty'' em-
ployees. Respondent concedes that ADL applied and was
meant to apply only in the event of a strike.In bargaining, Respondent insisted, contrary to the Union,on the inclusion of ADL in any contract reached by the par-
ties. On March 2, 1990, Respondent implemented ADL, and
applied it thereafter. As shown below and as described by
Respondent's own witnesses, ADL denied initial use of se-
niority to returning strikers. It also effectively relegated them
to the least desirable jobs upon reinstatement and denied
them other more desirable vacancies, including positions they
had occupied before the strike.In describing the effect of ADL, Lannie testified that anunreinstated striker, who had unconditionally offered to re-VerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00013Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 567GREYHOUND LINES9In negotiations Lannie told the Union that ADL was basically acodification of the Supreme Court's decision in the TWA case,
Trans World Airlines, Inc. v. Independent Federation of Flight At-
tendants, 489 U.S. 426 (1989). This was a misreading of TWA. Inthat case, the Supreme Court considered the imposition of a rein-
statement procedure at the conclusion of a strike which was found
to be an economic strike. The union sought the displacement of jun-
ior crossovers, not existing replacements or senior crossovers, in
order to make room for more senior full term strikers. The Court,reversing the court of appeals, held that an employer need not dis-
place or lay off junior crossovers in order to reinstate more senior
full term strikers at the conclusion of an economic strike. Although
technically the case involved the Railway Labor Act rather than the
National Labor Relations Act, the result was in accordance with
longstanding Board policy, as the Board pointed out to the Court in
an amicus brief supporting the employer's position that was adopted
by the Court. In contrast to the procedure upheld by TWA, Respond-ent's ADL precludes reinstatement to a vacant regular run position,
including the striker's own former job, even though no existing em-ployee is displaced.turn to work, could not bid on or obtain a position renderedvacant by the discharge or voluntary quit of the incumbent
replacement in that position. Instead, that position would be
bid upon only by the existing work force made up of re-
placements and crossovers. Moreover, whatever opening re-
mained after this initial bid was also bid upon only by the
existing work force. After all the bidding was completed, the
striker was placed in the resulting vacancy whereby he would
``plug the board,'' that is, the extra board. Lannie defines
such a vacancyÐindeed any vacancy under ADÐas a ``run
that no one [meaning existing replacements or cross-overs]
fills.'' The returning striker thus must not only wait for an
existing vacant position to be bid, and the consequent dom-
ino effect of further bidding, but he always returns only to
the extra board and he takes a job that no one else wants.Indeed, under ADL, the striker may not return to his oldposition, the very one he occupied before the strike, if it is
vacated by the replacement who had been holding it. Lannie
specifically testified about a situation where a striker held a
desirable Phoenix to Albuquerque regular run before the
strike and the replacement who held it during the strike was
fired or quit. According to Lannie, the striker could not re-
turn to that position even though it was vacant and no exist-
ing replacements or crossovers would be displaced by putting
the striker back into his old job. The striker would have to
await the completion of the domino-type bidding process andtake the last remaining job, on the extra board. Only after
completing his first assignment on the extra board could the
striker bid on future openings, when and if they arose, using
his seniority. In short, strikers could not return to a regular
run even if it was vacant; they could only return to the extra
board.Lannie's testimony on the operation of ADL, as set forthabove, was essentially confirmed by Tancos, as well as a
local area general manager, Carol Martins. Southern Grey-
hound President Dan Frieden also testified that the above-de-
scribed procedure was ``how it ended up as [sic] being han-
dled.''Respondent prominently advertised its intent to implementADL in at least two contemporaneous communications to
employees, one on February 22 and another on March 1,
1990, the last day of bargaining before implementation of
ADL. In the February 22 communication, Respondent stated,
``we hope you will decide to stay at work and not risk giving
your job to someone else.'' In the March 1 communication,
after asking a hypothetical question about a driver with 15
years' seniority who unconditionally offers to return to work
when none is available and no additional jobs ever open, Re-
spondent stated that the driver ``never regains a job at GLI.''
These were not isolated statements. Their substance was re-
peated after the implementation of ADL, and after the pro-
posal and implementation of EBS, in a March 6 directive to
managers and in a May 4 letter to all employees.93. Failure to provide information as to vacanciesIn a May 29 letter to Respondent, the Union's attorney,Martin Burns, specifically asked for information concerning
``the number of positions which are presently available.''
This request was repeated in a June 26 letter from Burns to
Tancos, in which he commented on Tancos' response to his
earlier letter. Burns' June 26 letter reads, in pertinent part,
as follows:In your June 4 letter you advised that you would be``happy to advise of the number of openings'' if the
Council's position is that fewer than all strikers will ac-
cept an offer of reinstatement ``under current working
conditions.'' As explained above, all unfair labor prac-
tice strikers are entitled to reinstatement, but we are not
adverse to have fewer than all strikers return to work.
Moreover, regardless of the wages and conditions Grey-
hound intends to provide any such returnees, and re-
gardless of whether any members accept your offer, we
renew our request for the information detailed in my
May 29 letter. As the collective bargaining representa-tive of all bargaining unit employees, both striking and
nonstriking, we need the data requested for at least two
purposes: in order to determine the changes, if any,
which should be made in our negotiating position; and
to evaluate intelligently how our members would be af-
fected if individual offers of reinstatement were made
by Greyhound or if the striker were to be terminated,
i.e., how many could expect immediate reinstatement
and where the positions are available.In a July 10 letter, which was not received by the Unionuntil over a month later, Tancos responded to Burns' June
26 letter. He said that ``any returning striker would come
under the terms and conditions implemented by the Com-
pany'' and that strikers should contact supervisors at ``the lo-
cation last worked and if there are vacancies they will be re-
turned to work.'' Tancos, however, stated only that ``the
number of vacancies are limited.'' On the witness stand,
Tancos conceded that he never provided the Union with in-
formation concerning the number of vacancies available ei-
ther at each location or within Respondent's four regional
companies. Such vacancies obviously existed because Re-
spondent continued to hire numerous employees throughout
1990 and early 1991.Respondent did not provide the Union with requested in-formation concerning the number of vacancies available to
returning strikers immediately after the May 22, 1990 uncon-
ditional offer to return to work. Nor did it provide such in-
formation at any time in the next several months when it was
continuing to hire new employees. Respondent's failure toVerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00014Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
supply this information extended through a period when theUnion was trying to negotiate over the return of strikers to
vacant positions, as well as EBS, and when Respondent was
implementing ADL and EBS while advertising for and hiring
experienced replacements who could and did qualify for
EBS.D. The EBS AllegationsI turn now to an analysis of the complaint allegations in-volving the legality of EBS. The General Counsel alleges ba-
sically that Respondent's proposal and implementation of
EBS violated Section 8(a)(5), (3), and (1) of the Act. The
General Counsel asserts that EBS was an unlawful bargain-
ing provision under three separate and alternative theories:
EBS was inherently destructive of important statutory rights
and therefore unlawful without regard to any reasons ad-
vanced for it; even if it was less intrusive on employee
rights, it was not justified by legitimate and substantial busi-
ness reasons; and, finally, EBS was motivated by discrimina-
tory reasons. I agree with the General Counsel's position on
all three theories.My analysis of EBS will include a detailed review of therelevant circumstances surrounding the proposal, its imple-
mentation and impact, followed by a legal analysis of the
three theories of violation advanced by the General Counsel.1. The factsOn March 5, Lannie sent Strait a telefax letter that amend-ed Respondent's recently implemented January 10 proposal
by adding to article B-1 of that proposal an EBS provision.
The new provision, whose subject matter was never dis-
cussed or alluded to in prior bargaining sessions, stated that
``[t]he seniority of full-time operators'' would be measured
by years of service with Respondent ``plus any prior years
of service as a Department of Transportation qualified over-
the-road tractor-trailer operator, over-the-road charter bus op-
erator, or intercity bus operator.'' The letter asked for an
``immediate response'' and stated that, if Respondent did not
hear from the Union by March 8Ð3 days later, it would con-
clude that the Union accepted the EBS proposal.Despite the March 8 deadline set forth in Lannie's letterfax to the Union, it appears that Respondent had already de-
cided to implement EBS. In an internal memorandum dated
March 5Ðthe same date as Lannie's letter fax, Respondent's
vice president of marketing, Ralph J. Borland, notified the
four Greyhound regional presidents that full-page print inser-
tions were planned for Sunday, March 10, to announce the
EBS program in connection with newspaper advertisements
for replacement drivers. Borland asked for lists of jobs avail-
able and names of cities ``you want the ads to run in.'' Actu-
ally, another internal memo and other documentary evidence
establish that some of these ads began running on March 8.
In some cities, the ads offered a $2000 signup bonus ``for
qualified, experienced drivers.'' The ads stated that EBS
would be used for ``full bidding and pay seniority.''On March 5, the same day he received Lannie's letter,Strait responded, demanding an immediate retraction of the
proposal which, he said, the Union considered an unfair labor
practice. Strait complained that the matter was not properly
presented to the Union or discussed with it ``to the point of
impasse.'' He concluded by asking Respondent to notify em-ployees that EBS would not be recognized ``pending furtherface-to-face negotiations between the Company and the
Greyhound Council.'' This response was received by Re-
spondent on March 6. Another formal request to bargain,
made by the Union on March 8, was rebuffed by the Re-
spondent.On March 9, in a special edition of its Greyhound Linesnewsletter distributed to all employees, the Respondent an-
nounced that it had implemented EBS and had authorized ads
including EBS in offers for replacement drivers. Respondent
stated its view that Respondent and the Union had reached
impasse on EBS on March 6, identifying this date as the date
of implementation. In the newsletter, Respondent said that
replacements hired before March 6 would receive EBS, as
would strikers and crossovers, and that it expected most re-
placements hired under EBS would have fewer than 10 years
of EBS credit. Respondent also explained why it had imple-
mented EBS. It said that implementation of EBS was ``an
economic necessity because of the heavy expense of training
new hires who have no prior driving experience.''In subsequent bargaining sessions and in a March 13 letterin advance of the March 17 session, Respondent expressed
adherence to its position on EBS and insisted that it would
not roll back the now-implemented EBS program. The Union
continued to oppose implementation of EBS. Indeed, onMarch 30, the Union filed an unfair labor practice charge
over the matter.In a March 29, 1990 memo to all employees, Respondentstated that its driver training programÐwhich had continued
after the commencement of the strikeÐhad been ``executed
well'' and that it expected to ``meet our commitment of
2,400 drivers by April 2nd.'' The memo continued: ``Experi-
enced drivers are no longer the limiting factor in restoring
service; we have the ability to add drivers at the rate of 350±
400 per week.'' Another memo, distributed within Southern
Greyhound the same day, announced that Respondent had
decided temporarily to close its Jackson, Mississippi training
academy because, ``by April 8, in excess of 1000 drivers will
be in the Southern system'' and ``we simply cannot absorb
any additional personnel.'' This memo also said that, ``by the
end of April, if not sooner, Southern Greyhound would be
``running at almost full steam.'' Moreover, during the May
5 bargaining session, Lannie announced that Respondent had,
at that point, attained a ``full complement'' of 3800 drivers.
He said that there were ``620 jobs available,'' but that they
would be filled by drivers in training, with none left for
strikers.Respondent continued to hire employees and to offer themEBS throughout 1990 and at least through mid-1991. Al-
though the partial settlement provides that no EBS credit will
be offered or available to operators hired after September 1,
1991, the record is unclear as to when Respondent stopped
making EBS available to new hires. It is clear, however, that
EBS credits are still being utilized by drivers today whenever
seniority is applied.The two focal points of EBSÐexperience and seniorityÐmust be placed in context. Before the strike, according to
Lannie's statement to Strait in an April 30, 1990 meeting,
Respondent ``never tried to hire experienced people.'' Lannie
confirmed the statement, which appeared in his affidavit, onVerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00015Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 569GREYHOUND LINES10In other parts of his testimony, particularly before he was pre-sented with his affidavit containing the statement to Strait, Lannie
waffled about the practice of hiring experienced drivers before the
strike. I find Lannie's statement in his affidavit, which he confirmed
on the witness stand, much more reliable than his vague, rambling
testimony that might suggest otherwise. Other testimony from other
witnesses about Respondent's prestrike hiring practices is conflicting,
and no documentary evidence was submitted on the point. Thus, I
am unable to agree with the General Counsel's contention that Re-
spondent had an explicit policy of not hiring experienced personnel
before the strike. I am, however, confident in making the finding,
in accordance with Lannie's affidavit and testimony concerning what
he told Strait, that Respondent did not try to hire experienced drivers
before the strike or before it anticipated the strike.11One notice was specifically addressed to former Trailways driv-ers because, as Respondent stated in the notice, the Union wanted
to limit their seniority to July 14, 1987, the date of Respondent's
takeover of Trailways. Respondent's implementation of terms had re-
sulted in an improvement in Trailways seniority. Another notice was
specifically addressed to ``all 1987, 1988, and 1989 seniority driv-
ers.'' Lannie testified that, between 1987 and March 1990, Respond-
ent had hired about 2000 drivers.12Numerous employee witnesses testified about conversations withmanagers and supervisors about EBS, their own seniority, and aban-
donment of the strike; some managers and supervisors in turn were
called upon to give their version of these conversations. In view of
the written communications and instructions, as well as all of the
testimony, some of which was uncontradicted, and the probabilities,
I do not believe that managers and supervisors never initiated con-
versations with strikers about these matters and simply responded to
questions. They did initiate at least some of these conversations. But,
in the last analysis it does not matter who raised EBS or abandon-
ment of the strike in individual conversations. The subjects were es-
sentially raised by Respondent in its written communications to em-
ployees.the witness stand.10In contrast, after the strike, indeed, evenbefore the strike, in anticipation of it, Respondent sought to
hire experienced drivers. Thus, Respondent called for the hir-
ing of experienced replacements in anticipation of the strike,
in February 1990. After March 2, it heightened its emphasis
on hiring experienced drivers in both radio and newspaper
ads. EBS and other inducements, including monetary bo-
nuses, were offered as part of the advertising package.Significantly, EBS provided drivers with additional senior-ity for all purposes. It was not limited to use during layoffs
or recalls. The additional seniority applied in job bidding and
affected earnings based on the type of job selected. It is not
disputed that seniority is very important for drivers in Re-
spondent's operation. Indeed, a considerable amount of se-
niority was needed for drivers to gain and hold a regular run,
the most secure and lucrative job in the system. One driver
testified that ``[s]eniority means everything in Greyhound,
everything. My wages, my days off, whether I can actually
work in a city where my wife and my family is. It means
everything.'' A dispatcher testified that ``[o]ur runs, shifts,
vacations and everything was based on seniority.'' Both
Frieden and Lannie agreed that seniority was important. Re-
spondent's advertising for replacements and its communica-
tions with strikers made clear that seniority was important in
attracting replacements and in persuading strikers to cross the
Union's picket line.Respondent communicated an explanation of EBS to allstrikers, together with pleas to abandon the strike. I have al-
ready mentioned the March 9 newsletter announcing imple-
mentation of EBS. On March 6, however, even before publi-
cation of the newsletter, Lannie had issued written instruc-
tions to field managers to distribute enclosed previously
drafted noticesÐsome specifically addressed to low seniority
driversÐurging the strikers to return to work.11In a March8 memorandum from Southern Greyhound President Dan
Frieden to his subordinates, he included a script for super-
visors to use in calls to be made ``to'' drivers; who should
be alerted, according to Frieden, to the March 9 newsletter's
discussion of ``seniority.'' In another March 8 memorandum,
specifically entitled ``explanation'' of EBS, Frieden sug-
gested that EBS be discussed with potential crossovers. Theywere to be told that, once positions were filled at a location,no more replacements or crossovers would be accepted. This
point had been made in other communications to employees,
including in the March 9 newsletter where Respondent in-
cluded a plea that strikers return before jobs were filled at
each location. These communications undoubtedly heightened
the anxiety of strikers about the effect of granting EBS to
replacements on their own seniority, particularly in view of
other earlier communications that created the impression that
the hiring of replacements was jeopardizing their continued
employment. Indeed, the March 1 communication also an-
nounced a separate recall procedure, which was implemented
during the period EBS was being promoted, that brought
back strikers in the order in which they had offered to end
their participation in the strike.Frieden himself, as well as other supervisors and managersthroughout Respondent's system, talked to strikers about the
implementation of EBS. The clear implication of Respond-
ent's direct written communications to employees, some tar-
geting low seniority strikers, and the instructions to lower
level managers and supervisors, discussed above, as well as
the thrust of testimony about subsequent oral communica-
tions between managers and supervisors and striking employ-
ees, was that strikers should return to work, in part because
of the effect on them of EBS. This evidence supports the
finding, which I make, that strikers were told, in effect, that,
by returning to work immediately, they could avoid the hir-
ing of replacements whose EBS credits might adversely af-
fect their relative seniority.12I find, based on the above evidence and findings, that Re-spondent used EBS to induce strikers to return to work. This
inducement was based on Respondent's belief that at least
some strikers would have their relative seniority affected by
the grant of EBS to replacements. Frieden himself admitted
that EBS ``was an improvement to bring [the replacements]
on board.'' That EBS was understood to have a potential ad-
verse effect on the relative seniority of strikers is also illus-
trated in the cross-examination of a number of employee wit-
nesses, former strikers, by counsel for Respondent. These
former strikers were repeatedly asked whether they knew or
understood that, upon their return to work, some of the re-
placements who received EBS would have more seniority
than they themselves would. The strikers repeatedly said that
this was indeed their understanding.Respondent also directed that union resignation forms bedistributed to strikers. On March 7, Tancos sent a memoran-
dum to regional company presidents asking that an enclosed
union resignation form, presumably prepared by Respondent,
be made available to strikers and given the ``broadest pos-VerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00016Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13R. Exh. 831 lists some 3400 active duty drivers as of April1991, their dates of hire and their seniority dates. From this informa-
tion it is possible to determine how many replacements and how
many crossovers received EBS and how many did not. Drivers hired
after March 2, 1990, are, of course, replacements. Drivers hired be-
fore are crossovers. Those whose hire date is July 14, 1987, are
former Trailways drivers since that is the date of Respondent's ac-
quisition of Trailways; under the Respondent's implemented March
2 proposal, Trailways drivers received additional seniority even apart
from EBS. Where the seniority date is earlier than the hire date, the
driver has earned and qualified for EBS. The document also permits
a determination of how much EBS has been credited to the driver.
In an attachment to his reply brief, the General Counsel has set forth
a summary and analysis of the Respondent's exhibit, which I have
verified, except for minor discrepancies that do not affect the general
conclusions of the summary.sible distribution.'' Although the memorandum was cast interms of a response to alleged requests by employees to
abandon the Union to avoid fines, there is no record evi-
dence of any such requests. In any event, Respondent di-
rected that a copy of the signed resignation form be sent toits payroll department at a specified address in DallasÐa di-
rection that obviously went beyond simply providing infor-
mation to employees. In the next few weeks, some strikers
were asked to sign the forms. On April 26, Respondent dis-
continued using the form, stating, in another memo from
Tancos, ``[s]o there is no misunderstanding, an employee
does not have to resign from Union membership to come
back to work and we should not ask them whether or not
they have resigned.'' The Respondent's initial memo was in
effect for almost 2 months before its clarification. The clear
implication of the second memo was that managers and su-
pervisors had indeed used the resignation forms in accord-
ance with the earlier memo's suggestion that they be broadly
distributed and that their intervention had contributed to an
acknowledged ``misunderstanding'' that a striker had to re-
sign union membership to return to work.Except for the above communications to employees aboutEBS and related matters, unreinstated strikers were not noti-
fied about the details of applying for EBS and they were not
offered the opportunity to apply for EBS until they had actu-
ally returned to work. Under ADL, they could not exercise
their seniority until after they returned to the extra board and
another job became available or a general bid was scheduled.
In contrast, at various times at different locations in the next
few weeks and months, active duty employees, that is, re-
placements and crossovers, were notified of the details of
EBS, told how they could apply for it, and even given help
in acquiring verification of their prior qualifying experience.
This notification came in the form of a specific document ei-
ther posted at the terminals or otherwise distributed to active
duty employees. In St. Louis, the Respondent also made
forms available to active duty employees for use when apply-
ing for EBS.Absent EBS, all strikers would have carried greater senior-ity than all replacements because the latter would have car-
ried, at the earliest, a March 2, 1990 seniority date. After
EBS, however, employees were affected differently because
their additional seniority, if they qualified for it, was based
on the previous driving experience of each individual driver.
Even considering that, under Respondent's program, some
strikers might obtain EBS after they returned to work, it is
clear, from the program itself and from the communications
of Respondent to strikers, that some replacements would, by
virtue of EBS credits, still have greater seniority than some
returning strikers. For example, a replacement with 30 years
of EBS presently outranks any striker whose combined EBS
and Greyhound seniority is 29 years or less. This is not a
hypothetical because Respondent's own documentary evi-
dence shows that, as of April 1991, 6 replacements carried
over 30 years of EBS credit and about 10 times that number
carried over 20 years of EBS credit.Several exhibits were received in evidence that show therelative seniority of replacements and former strikers who re-
turned to work (crossovers). All show the obvious: some re-
placements, by virtue of EBS, outrank some former strikers,
whether their seniority was earned solely through Greyhound
or augmented by some EBS credits. One such exhibit, sub-mitted by Respondent, lists some 3400 active duty drivers asof April 16, 1991. About 750 are former strikers; the rest are
replacements. I have made an independent analysis of the ex-
hibit, focusing particularly on former strikers with more than
10 years of seniority because the record in this case shows
that, in some locations, it takes about that much seniority to
hold a regular run. The exhibit shows some 230 former strik-
ers who have, by virtue of Greyhound seniority alone, or
with EBS added, between 10 and 20 years of seniority. Their
seniority dates run from January 1970 through December
1980. All are outranked by 59 replacements whose seniority
came only from EBS. Focusing on two individual drivers
yields a telling disparity. Driver No. 080040 from New York
City, whose seniority date is June 23, 1980, and whose se-
niority comes exclusively from Greyhound with no EBS,
stands below over 300 replacements. Driver No. 081465
from Knoxville, Tennessee, whose seniority date is July 13,
1970, and whose seniority is likewise devoid of EBS credits,
stands below over 60 replacements. Consideration of another
exhibitÐthe February 6, 1992 roster of St. Louis driversÐ
yields the same result. The number 3 driver on the list is a
replacement who, by virtue of EBS, carries a seniority date
of October 1, 1966. He outranks three former strikers who
carry Greyhound seniority from 1969 and 1970. Then comes
a replacement whose EBS credits permit him to outrank a
former striker who carries seniority from 1973 and many
other former strikers, some who received EBS and some who
did not.Since Respondent does not compute the possible EBS ofunreinstated strikers, it has no documents reflecting their rel-
ative seniority as against the replacements or the crossovers.
Since they are not given the detailed information on how to
apply, it is not possible to construct a document reflecting
the EBS, if any, of unreinstated strikers. Based on the sub-
mitted documents, however, it is fairly inferable that some of
them will likewise suffer as against some of the replace-
ments. Indeed, it is unlikely that more than a small percent-
age of them will obtain EBS after they return to work. I have
checked the General Counsel's analysis of Respondent's
April 1991 seniority list and found that it is substantially cor-
rect. That analysis reveals that about 15 percent of the rein-
stated former strikers and about 40 percent (actually 39 per-
cent) of the replacements received EBS. I have also verified
the General Counsel's analysis of the list that reveals that re-
placements accumulated more total EBS credit than former
strikers. For example, of the top 100 drivers in terms of EBS
credit granted, only 5 were former strikers.13VerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00017Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 571GREYHOUND LINES14In its brief (Br. 139), Respondent contends that the Unionwaived its right to bargain over EBS. The contention is without
merit. Unlike in the situation where a party is advancing a lawful
bargaining provision, the waiver defense is unavailable where, as
here, the party asserting the waiver is advancing an unlawful provi-
sion. This is because the other party need not negotiate at all over
the unlawful provision. See Louisiana Dock Co. v. NLRB, 909 F.2d281, 288 (7th Cir. 1990).Whatever can be said about the unreinstated strikers whohad not received EBS, the documentary evidence that yields
the relative seniority of replacements and crossovers as of
April 1991Ð1 year after the strikeÐillustrates that, in prac-
tice, EBS had the same impact as could be easily foreseen
when the program was proposed. It diminished the relative
seniority of strikers because of the strike and provided some
replacements with greater overall seniority than some strik-
ers.2. EBS is an unlawful superseniority programWhen an employer or union insists, as a condition of over-all agreement, on aquiescence by the other party in an un-
lawful term or condition of employment, it violates its statu-
tory duty to bargain in good faith. Hardin, The DevelopingLabor Law (3d ed. 1992), Chapter 16, pp. 948±950 and 952and cases there cited. Unlawful contractual conditions or pro-
visions are defined as ones that, ``by their terms or in their
effectuation, are repugnant to the Act's specific language or
basic policy.'' National Maritime Union (Texas Co.), 78NLRB 971, 981±982 (1948). See also Massillon CommunityHospital, 282 NLRB 675, 676 (1987); Interstate Paper Sup-ply Co., 251 NLRB 1423 (1980). An employer's insistenceupon and implementation of a bargaining provision that ad-
versely impacts the right to strike and bargain collectively
constitutes a violation of Section 8(a)(5), (3), and (1) of the
Act. See Erie Resistor Corp., 132 NLRB 621, 630±631(1961), enfd. sub nom. Electrical Workers UE Local 613 v.NLRB, 328 F.2d 723 (3d Cir. 1964), after intervening Su-preme Court decision at 373 U.S. 221 (1963); Philip CareyMfg. Co. v. NLRB, 331 F.2d 720 (6th Cir. 1964), cert. denied379 U.S. 888 (1964).In National Football League, 309 NLRB 78 (1992), theBoard summarized the applicable principles with respect to
conduct that adversely impacts employee rights, especially
the right to strike. Some conduct is so inherently destructive
of union or employee interests and so devoid of significanteconomic justification that the Board may find an unfair
labor practice without regard to proof of unlawful intent even
if the employer introduces evidence that it was motivated by
business considerations. This is because the conduct carries
its own indicia of intent and adverse foreseeable con-
sequences. Moreover, even where the impact on employee
rights is comparatively slight, no proof of intent is required
to sustain a violation where the employer has failed to meet
its burden of showing ``legitimate and substantial business
justifications'' for its conduct. Only if the employer has met
its burden in this respect need the General Counsel come for-
ward and prove that the employer was actually motivated by
antiunion considerations. Id. at 80±81 fn. 15, and cases there
cited.Respondent admittedly insisted upon EBS to impasse andtherefore made it a condition of agreement. The question
then becomes whether EBS was lawful. I find that EBS is
an unlawful bargaining provision. It amounts to the grant of
strike-related superseniority that seriously impacts the right
to strike and severely hampers a future bargaining relation-
ship. More particularly, I find that EBS is inherently destruc-
tive of employee rights. I also find that Respondent has not
established that its proposal and implementation of EBS was
justified by legitimate and substantial business reasons and
that the General Counsel has proved that EBS was proposedand implemented for discriminatory reasons. Accordingly, Ifind that Respondent's insistence upon and implementation
of EBS violated the Act.14a. EBS is inherently destructive of importantstatutoryrights
The lead case on inherently destructive conduct is one thatalso deals with superseniority. In NLRB v. Erie Resistor, 373U.S. 221 (1963), the Supreme Court upheld the Board's de-
termination that the insistence upon and implementation of a
provision that would grant 20 years of additional seniority
both to striker replacements and crossovers, limited only for
use during future layoffs, was violative of Section 8(a)(5),
(3), and (1) of the Act. This provision was deemed unlawful
without regard to the employer's asserted business justifica-
tion or its actual motive because it was ``inherently destruc-
tive'' of the right to strike and the employer was held to
have intended its foreseeable consequences. Id. at 227±229,
236±237. The Board and the Court assumed that the em-
ployer needed superseniority to ``keep production going''
and ``to attract replacements and induce union members to
leave the strike.'' Id. at 231. But they nevertheless concluded
that these reasons, even if true, did not counterbalance the
discriminatory and destructive characteristics of the super-
seniority clause.In Erie Resistor, the employer's argument in support ofsuperseniority was based on an asserted equivalence with the
right to hire permanent replacements under NLRB v. MackayRadio & Telegraph Co., 304 U.S. 333 (1938). The Boardspecifically rejected this argument by describing why super-
seniority was qualitatively different from the right to use per-
manent replacements which, according to the Board, would
be unduly ``enlarged'' if the employer's position were sus-
tained. 132 NLRB at 626±629. The Court agreed, approving
the Board's reasoning that superseniority affected the tenure
of all strikers and necessarily operated to their detriment; in-
duced them to abandon the strike and return to work because
it was also made available to strikers; lasted indefinitely and
permanently; crippled the strike because at one stroke gave
those with low seniority the job security only long service
brings and diluted the accumulated seniority of older em-
ployees; and rendered future bargaining difficult because of
the lasting cleavage between employees long after the strike
has ended. 373 U.S. at 230±231.Although not as clear cut as the superseniority in Erie Re-sistor, EBS is a superseniority system more similar to thandifferent from that in Erie Resistor. It has the same discrimi-natory impact and destructive characteristics, and, in some
ways, it is broader and more pernicious. Moreover, the same
reasons against enlarging the definition of permanent replace-
ments under Mackay apply here as in Erie Resistor. Here, asin Erie Resistor, EBS was proposed and implemented be-cause of the strike, assertedly in order to attract needed re-VerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00018Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15Contrary to Respondent's contention, the discrimination thattriggers an inquiry into whether conduct is inherently destructive of
employee rights is not limited simply to distinctions between strikers
and nonstrikers. The operative discrimination includes the difference
between conduct that takes place because of a strike and conduct
that would not have taken place in the absence of a strike. See
NLRB v. Jemco, Inc., 465 F.2d 1148, 1152 (6th Cir. 1972), cert. de-nied 409 U.S. 1109 (1973); Allied Industrial Workers v. NLRB, 476F.2d 868, 877 (D.C. Cir. 1973). This is the situation here; but, in
addition, here, there is a distinction between some strikers and some
replacements to the detriment of some strikers. In any event, evenif conduct does not divide the work force based on participation ina protected activity, it may be proscribed under Erie Resistor where,as here, it discourages collective bargaining by making it appear to
be a futile exercise. See NLRB v. Centra, Inc., 954 F.2d 366, 373(6th Cir. 1992).16This case and Erie Resistor are similar in one other respect. Inboth cases the need for the extra seniority was cast in terms of a
need to continue operating during a strike, to attract replacements
and to induce striking employees to return to work. Actually, Re-
spondent's contemporary explanation was more limited, mentioning
only the high cost of training new drivers. These reasonsÐindeed
any reasons advancedÐfor the type of interference with the right to
strike that this case and Erie Resistor present are not sufficient asa matter of law to justify the inherently destructive conduct of either
superseniority program.placements. Absent the strike there would have been no EBS.Like the superseniority in Erie Resistor, EBS diminishes therelative seniority of strikers. In the absence of EBS, the re-
placements would carry seniority dates which would, at the
earliest, be the date of the commencement of the strike, and
all strikers, with perhaps minor exceptions, would carry
greater seniority at the end of the strike than all replace-
ments. After EBS this seniority is diminished to the extent
that replacements are awarded EBS. Some strikers wouldÐand indeed doÐhave less seniority than some replacements.
An analysis of the documentary evidence with respect to the
actual impact of EBS, together with Respondent's changed
emphasis in recruiting experienced drivers in connection with
the strike, confirms the preference granted replacements. Fi-
nally, as in Erie Resistor, a striker may not obtain EBS untilhe has first returned to work and applied for it. Unreinstated
strikers are not even given the same information as ``active
duty'' drivers with respect to the details of EBS or how to
apply for it. Thus, the disparities thought significant in the
superseniority system in Erie Resistor apply as well to EBS.EBS also interferes to the same extent with the bargainingprocess and the right to strike as did the superseniority sys-
tem in Erie Resistor. Turning to the specific characteristicsdiscussed in Erie Resistor, I find that, on the whole, EBS hasthe same flaws. As mentioned above, EBS affects the relative
seniority of strikers; some wind up with less seniority than
some replacements. Moreover, the availability of EBS to
strikers tends to induce them to abandon the strike. Here,
there was actual evidence of the Respondent's use of EBS
for this purpose. Thus, EBS deals a crippling blow to the
strike. Some replacements, who would have no accumulated
seniority under ordinary circumstances, receive a windfall
which permits them to dilute the relative seniority of some
strikers and even to outrank some strikers, including some
whose total seniority came from working exclusively for
Greyhound. The documentary evidence confirms the disparity
of EBS as against strikers. In this case, Respondent went out
of its way to advertise for experienced replacements, some-
thing it had not tried to do when hiring under normal cir-
cumstances. This made it reasonably foreseeable that the im-
pact of EBS would fall more heavily in favor of replace-
ments. Finally, EBS is permanent, and future bargaining is
rendered much more difficult because of the cleavage be-
tween those who received extra seniority and those who did
not. Employees will know that it was the strike that caused
the cleavage, and, indeed, the bargaining problems that, in
this case, prevented the resolution of the EBS issue, despite
the settlement and eventual bargaining agreement of the par-
ties. The disparity that results from EBS is particularly sig-
nificant here because so much of the employment relation-
ship is based on seniority.15In some respects EBS is more destructive of employeerights than the superseniority system in Erie Resistor. Firstof all, EBS is not limited to seniority for future layoffs, as
was the case in Erie Resistor; it applies to all aspects of theemployment relationship, including choice of runs and bid-
ding for jobs when vacancies arise or during a general bid.
This affects earning power every day, especially in this par-
ticular employment relationship where seniority is so impor-
tant. Thus, EBS has no relationship at all to protecting the
permanency of replacements under Mackay that was at thecore of the asserted justification in Erie Resistor. And it isbroader than is necessary to attract and retain replacements.
See Great Lakes Carbon Corp. v. NLRB, 360 F.2d 19, 21(4th Cir. 1966). Secondly, EBS was implemented in the con-
text of ADL, which itself limited striker seniority and rein-
statement. Strikers were not only faced with replacements
who had gained EBS without having worked for Respondent,
but they could not use their own seniority, at least initially,
to fill vacancies, even those in their old jobs. They could
only be reinstated to the extra board and had to wait to exer-
cise their seniority until another vacancy arose or a general
bid took place. Nor were they provided with the help given
to ``active duty'' employees in processing applications for
experienced-based seniority. No such context appears in ErieResistor. Finally, EBS effectively destroys the principle ofseniority that is so crucial in the employment relationship
and the collective-bargaining relationship of the parties. With
EBS distortions abound. For example, unlike the situation in
Erie Resistor, where a crossover could gain the same super-seniority credit that was gained by the replacements, here, a
low seniority crossover with no previous driving experience
may be outranked by a replacement whose only seniority is
acquired through EBS credits. Full-term strikers encounter
similar problems. The Union is charged with representing
both strikers and replacements, as well as both those who re-ceive EBS and those who do not, without having had a say
in negotiating EBS. Untangling EBS through collective bar-
gaining is thus an almost insurmountable burden, especially
in light of the Union's requirement to fairly represent all em-
ployees in the bargaining unit under Vaca v. Sipes, 386 U.S.171 (1977), and the independent right of replacements to sue
under Belknap, Inc. v. Hale, 463 U.S. 491 (1983).16The only arguably significant difference between thesuperseniority in Erie Resistor and that in this case is that,even after the strike is over, full-term strikers may apply for
and obtain EBS, if they qualify for it, upon their return toVerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00019Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 573GREYHOUND LINES17I note the hearsay nature of the incident reports which I never-theless received in evidence solely to assess Lannie's motivation in
proposing and implementing EBS. Respondent also submitted as ex-
hibits some 22 temporary restraining orders and preliminary injunc-
tions requested by Respondent and issued by state and local courts,
again in connection with Lannie's testimony. Some of these were en-
tered during the 3-day span when Lannie was considering EBS, oth-
ers shortly thereafter. I reserved ruling on these exhibits (R. Exh.
433(a)±(v)) at the hearing. I will admit the exhibits in evidence for
the sole and limited purpose of assessing Lannie's testimony on this
issue.work. In Erie Resistor, only crossovers received super-seniority. This difference is not sufficient to legitimize EBS.
Indeed, as shown above, the purported difference results in
Respondent's crossovers taking a bigger hit than the cross-
overs in Erie Resistor. Moreover, although full-term strikersmay apply for EBS upon their return to work, only some will
obtain it; indeed, under ADL, they may not use it or any of
their seniority when they are first reinstated to the extra
board. Finally, the statistical evidence demonstrates that there
is a disparity in the grant of EBS between replacements and
crossover strikers. It is likely that this disparity will also ob-
tain for the full-term strikers, some of whom will obviously
suffer a relative loss of seniority as opposed to some replace-
ments. Respondent's failure to notify the unreinstated strikers
of the details in applying for EBS and to give them the same
opportunity as crossovers and replacements to apply for EBS
also contrasts sharply with its prominent communications to
them about abandoning the strike because replacements
might be hired with an opportunity, through EBS, to outrank
them in seniority.This separate treatment of unreinstated strikers, togetherwith the limitation on seniority and reinstatement underADL, makes the inchoate right to EBS a tenuous one at best.
In these circumstances, the theoretical grant of EBS to some
full-term strikers does not remove the disparity in the system
that still exists and that, when considered with the same im-
pediment to the bargaining process, carries the same flaws as
those denounced in Erie Resistor. Accordingly, I find that thedifference between EBS and the superseniority system in
Erie Resistor does not outweigh the similarities and the otherfactors that make EBS even more harmful than the super-
seniority system in Erie Resistor. Nor does this differencehave any relationship to the right under Mackay to use per-manent replacements. Like the situation in Erie Resistor, theoffer of EBS is ``more accurately an offer of benefit to indi-
vidual strikers to abandon the strike and return to work,''
which would ordinarily constitute an independent violation of
the Act, and it ``greatly enlarges the definition of `replace-
ment' as envisioned by Mackay.'' 132 NLRB at 627.In sum, I find that EBS has the same significant inherentlydestructive characteristics as the superseniority found unlaw-
ful in Erie Resistor. EBS was thus an unlawful bargainingprovision that could not be insisted upon as a condition of
agreement or implemented.b. EBS was not justified by legitimate and substantialbusiness reasonsEven assuming, contrary to my view, that the above analy-sis is found insufficient to establish that EBS carries the
same inherently destructive characteristics as the super-
seniority in Erie Resistor, it certainly is sufficient to supportthe alternative finding, which I also make, that EBS has
some impact on the right to strike and to bargain collec-
tively. Accordingly, the Respondent would be required to
show that EBS was justified by a legitimate and substantial
business reason. I find that Respondent has not made such
a showing in this case. See National Football League, supra,309 NLRB at 81±84.The only contemporary explanation of EBS appears in Re-spondent's March 9 newsletter where Respondent said that
EBS ``was an economic necessity because of the heavy ex-pense of training new hires who have no prior driving expe-rience.'' At the hearing, the only witness who testified to any
significant degree about the reason for promulgating EBS
was Lannie, who said that the program was decided upon
during a meeting attended by him, Schmeider and Currey on
the morning of March 5. Southern Greyhound President Dan
Frieden also testified, briefly, that the idea for EBS was dis-
cussed during a ``brainstorming'' telephone conference call
that included him, the three other regional presidents, and
Lannie, Schmeider, and Currey on March 4 or 5.Although Lannie testified generally that EBS was intendedto increase the driver complement and to attract replace-
ments, this conclusory explanation alone is insufficient to es-
tablish a substantial and legitimate business reason for EBS.
Lannie went further, however, and gave other explanations
for EBS, different from the reason offered in the March 9
newsletter. Lannie's main explanation was delivered in his
testimony that, between March 2 and 5, he received reports
of picket line violence that led him to believe that inexperi-
enced replacements were not dealing with the violence as
well as experienced replacements. Lannie's testimony, how-
ever, was unsupported by the documentary evidence he alleg-
edly relied on. Although incident reports on violence were
fed to Lannie through subordinates and he undoubtedly con-
sidered them in order to make decisions on discipline or dis-
charge of individual strikers and on injunction requests to
state courts and the Labor Board, none of this evidence sup-
ports the distinction Lannie attempts to make in his testi-
mony. Neither the incident reports nor the injunction papers
submitted in connection with Lannie's testimony show any-
thing that would permit a finding, or even a suggestion, that
inexperienced replacements had any more difficulties in the
first few days of the strike than experienced replacements.17Nor is Lannie's testimony supported by other testimony orevidence. For example, neither violence nor the alleged suc-
cess of experienced drivers handling violence was mentioned
in Respondent's March 9 newsletter explaining the imple-
mentation of EBS. Neither was mentioned as a reason for
EBS in Lannie's March 5 letter fax to the Union or in any
subsequent bargaining session. And Lannie's testimony was
not supported by Frieden who said that EBS was hatched in
a ``brainstorming'' conference call that included Lannie.
Frieden mentioned a discussion of ``difficulty'' in obtaining
drivers, but he said nothing about a particular need for expe-
rienced drivers or violence playing a role in the brainstorm-
ing process. In these circumstances, I cannot accept Lannie's
testimony concerning the role of alleged violence and the
performance of experienced replacements as a factor in the
utilization of EBS.To the extent that other portions of Lannie's testimonymay be viewed as asserting a specific need for experiencedVerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00020Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18I also found Lannie's testimony generally unreliable in this case.I have alluded to several examples of his unreliability elsewhere in
this decision. One other prominent example was his unpersuasive
testimony about Respondent's bargaining position on subcontracting,
which conflicted with a position statement submitted to the General
Counsel, during the investigation of this case, by Carl Taylor, Re-
spondent's then labor attorney.replacement drivers, I find that this testimony is likewiseunpersuasive. Lannie did not know how many experienced
drivers reported for work during the period he was consider-
ing EBS, how many drivers reported once and never reported
again, or how many drivers Respondent was ``losing.'' He
did not know how many replacements had previous driving
experience. He did not know whether the driver complement
was increasing or decreasing. And he did not even know
how many replacements were working during the period he
was considering EBS. Lannie's entire testimony in this re-
spect was so vague and conclusory as to render completely
unreliable any of his explanations for EBS.18Moreover, the pertinent documentary evidence does notsupport Lannie's testimony. It demonstrates, as shown below,
that the need for experienced replacements was not thought
to be acute. Indeed, it demonstrates that EBS was not even
tied to the need for experienced replacements because EBS
was offered to new hires well after Respondent conceded it
no longer had a need for experienced drivers.Respondent's strike contingency plan for Eastern Grey-hound assumed continued operation at 25 percent of normal
service at the initial stage of the strike, with additional serv-
ice to commence on April 1. An internal Southern Grey-
hound memorandum, dated March 2, 1990, stated that ``be-
cause of a new hire driver inventory surplus, all recruiting
scheduled for the next week is cancelled.'' A March 2 memo
from top management to all employees indicated that over
``700 permanent replacements'' were at work. In its March
9 newsletter, Respondent set forth figures supporting a head-
line that read, ``Business Increases Steadily During First
Week of Strike.'' The underlying figures showed that, on the
first day of the strike, Respondent carried 27 percent of the
passengers it carried the year before, and that, by the fifth
day, March 6, it carried 37 percent. Again according to the
newsletter, the employee count on March 7 included 1200
drivers, of whom ``almost 1000'' were replacements. A
March 10 letter from Currey to a director of Respondent's
holding company indicated that average busloads for the first
8 days of the strike were above those of the year before, and
that Respondent had a ``favorable ratio of buses departing
(34 percent) versus sales dollars (41 percent)'' in the first 8
days of the strike. By March 29, according to a memo from
top management to employees, ``experienced drivers'' were
``no longer a limiting factor in restoring service'' and Re-
spondent expected to ``meet our commitment of 2,400 driv-
ers by April 2nd.'' Yet Respondent continued to hire drivers
and to offer them EBS.Lannie also testified, albeit briefly and again in conclusoryfashion, that another reason for EBS was that mentioned in
the March 9 newsletter, the high cost of training inexperi-
enced drivers. As was the case with respect to Lannie's other
testimony, Respondent submitted no relevant documentary
evidence supporting this reason for its action. Assuming thatit costs an employer more to train inexperienced people than
to train experienced people, this means only that Respondentwas justified in hiring experienced drivers. The alleged con-cern about training costs, however, does not establish a need
to offer EBS to get those experienced drivers. Moreover, the
alleged concern about training costs rings hollow. Assuming
such a concern existed, the training cost differential between
experienced and inexperienced drivers obviously predated the
strike. But Respondent never raised any concern about this
cost differential before. Nor did it focus on saving training
money when it trained potential replacements in anticipation
of the strike. Its belated concern in this respect is also sus-pect in view of Respondent's contemporaneous offer of sub-
stantial monetary incentives and bonuses to drivers in con-
nection with its recruitment of replacements. On the contrary,
it is fair to infer from this record that money was no object
when it came to hiring replacements. Because the alleged
high cost of training had nothing to do with the grant of
EBS, and because there must be some nexus between Re-
spondent's explanation and the grant of EBS, I find that this
explanation fails as a legitimate and substantial business rea-
son.The above failure points out the deficiency in all ofLannie's explanations for EBS. None of them provides a jus-
tification, reason, or need for EBS, as opposed to a need
generally for replacements or experienced replacements.
Thus, Respondent is missing a crucial link in the chain of
causation between Lannie's testimony and the need for EBS.
Instead, Lannie attempted to justify EBS by repeating the
need for experienced drivers as if this were a mantra. There
was, for example, no evidence to show how or why DOT-
approved driving experience related to driving a passenger
bus or how or why seniority credit for that experience was
needed. Nor was there any showing that Respondent could
not obtain replacements, even experienced replacements,
without EBS. Significantly, Respondent hired and trained re-
placements in anticipation of the strike without offering them
EBS. These replacements received EBS after they were hired
and already working. Respondent's attempt to equate the
need for EBS with the need for experienced replacements
thus fails to withstand scrutiny.Nor has Respondent shown why it needed the expansiveprogram it implemented. EBS not only provides protection
from layoff, an arguable, although impermissible, extension
of Mackay, but it grants permanent advantages to replace-ments in future job selection and assignment for no apparent
reason, except for the diminution of similar advantages
gained through years of employment by the prestrike work
force. Moreover, Respondent continued to offer EBS to new
hires well after the need to attract experienced drivers had
abated, according to Respondent's own assessment of the sit-
uation. This shows that EBS was not carefully crafted to
serve a legitimate and substantial business need, but rather
was crafted, implemented, and continues to serve ends that
were foreseeable: interference with the right to strike and to
bargain collectively.In sum, Respondent's explanation for EBS falls far shortof a showing of a legitimate and substantial business jus-
tification. It certainly does not outweigh the serious impedi-
ment to employee rights caused by the grant of EBS. Thus,
EBS is unlawful for this additional reason. See NLRB v.Duncan Foundry & Machine Works, 435 F.2d 612, 618±619(7th Cir. 1970).VerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00021Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 575GREYHOUND LINES19This document was introduced and received in evidence throughthe General Counsel's first witness in this case, New York Regional
Manager of Drivers Joe Huguley. He attended the Dallas meeting
and distributed the documents to a group of his subordinates. The
Respondent did not submit any evidence to controvert the authentic-
ity or substance of the document. I find that the document bears on
Respondent's motivation for EBS and its other actions taken before
and immediately after the strike, particularly when it is considered
along with other evidence of animus in this record.20Of course, when an employer is found to have advanced apretextual reason for alleged unlawful conduct, it has failed to meet
its burden to overcome a prima facie case of discrimination under
Wright Line, 251 NLRB 1083 (1990). See Aero Metal Forms, 310NLRB 397, 399 (1993); Bardaville Electric, 309 NLRB 337 at fn.3 (1992).c. EBS was a discriminatorily motivated programEBS is unlawful under a third rationale. I find that theGeneral Counsel has proved that EBS was conceived and im-
plemented for discriminatory reasons and that the Respond-
ent has not shown that it would have imposed EBS for law-
ful reasons absent the strike.Affirmative evidence of antiunion animus surrounding theproposal and implementation of EBS supports the General
Counsel's contention that EBS was actually motivated by a
desire to discourage union and strike activity. Respondent in-
jected EBS into the negotiations 3 days into the strike as an
entirely new issue. It presented the Union with a virtual fait
accompli, with a short deadline and no face-to-face meetings
before implementation. EBS was proposed and implemented
because of the strike. It diminished the relative seniority of
all strikers from what would have obtained in the absence of
a strike, and, as the statistical evidence confirms, gave some
replacements significant advantages over some strikers.
Moreover, because Respondent concentrated on recruiting ex-
perienced replacements, something it had not emphasized in
hiring drivers in a nonstrike context, significantly more re-
placements than strikers qualified for EBS. This disparity
was exacerbated because EBS was superimposed on another
programÐADLÐthat also specifically focused on strikers
and restricted striker seniority and reinstatement. Respondent
also showed antagonism toward strikers and the Union in re-
peated and widespread communications with employees,
some suggesting job losses for striking. Respondent also used
EBS to encourage employees to abandon the strike, and, at
the same time, directed the broad distribution of union res-
ignation forms it had prepared and wanted returned to it. Re-
spondent further showed its disdain for the Union by denyingit requested information concerning the number of vacancies
available for returning strikers. At the same time, it was hir-
ing replacements, who were eligible for EBS credits. More-
over, EBS was offered to new hires long after, according to
Respondent's own evidence, any continued need to attract
experienced employees had dissolved. This evidence of ani-
mus is so strong and so related to EBS as to sustain a find-
ing of unlawful causation for EBS.Respondent's overall motive toward the Union and thestrikers is illustrated most dramatically by a written docu-
ment that was generated for or as a result of a 3-day meeting
in December 1990 of Respondent's top officials in Dallas.
Copies of that document were thereafter distributed to local
managers and supervisors. The document reviewed the strike,
its challenges, and opportunities. Among the opportunities
listed were ``the elimination of the ATU [the Union], the
contract and its restrictions.'' Also mentioned in the docu-
ment was the fact that the replacements were ``pro manage-
ment and anti union.''19Further support for the finding of discriminatory motiva-tion is found in the weakness of Respondent's explanations
of EBS discussed above. Those explanations, offered through
the testimony of Lannie, fail to withstand analysis and
amount to a pretext. See Shattuck Denn Mining Corp. v.NLRB, 362 F.2d 466, 470 (9th Cir. 1966). The failure of anemployer's reasons for an asserted unlawful act to withstand
scrutiny in this respect constitutes affirmative evidence of
discrimination. See Weco Cleaning Specialists, 308 NLRB310 at fn. 4 (1992).203. Summary as to EBSIn summary, I find that EBS was an unlawful bargainingprovision because it is inherently destructive of employee
rights, because, even if comparatively less intrusive of em-
ployee rights, it was not justified by legitimate and substan-
tial business reasons, and because its promulgation and im-plementation was discriminatorily motivated. Accordingly, I
find that Respondent's insistence upon and implementation
of EBS was violative of Section 8(a)(5), (3), and (1) of the
Act.E. Respondent's Defenses Based on Alleged Violationsby the UnionRespondent alleges that it was justified in engaging inconduct that would otherwise violate the Act because the
Union itself committed bargaining violations by insisting
upon permissive subjects of bargaining, that is, improved re-
tiree benefits and settlement of a pending grievance, and by
overall bad-faith bargaining. I find this allegation to be com-
pletely without merit. Even assuming that proof of the
Union's alleged bargaining offenses, which are not the sub-
ject of complaint allegations, could excuse Respondent's vio-
lations in this case as a matter of law, Respondent has not
proved that the Union engaged in violations of the Act.Unlike the unlawful subject pressed by Respondent as theprice for any agreement (see discussion of legal principles
applicable to EBS supra), permissive subjects, such as retiree
benefits, may be bargained about, agreed upon and included
in a collective-bargaining agreement. A party may advance
a proposal on a permissive subject, even repeatedly, so long
as it does not insist upon it as a price for an overall agree-
ment. See NLRB v. Borg-Warner Corp., 356 U.S. 342, 349(1958); Reichhold v. NLRB, 953 F.2d 594 fn. 2 (D.C. Cir.1992). A charge that a union failed to bargain in good faith
requires proof that it did not approach the bargaining table
with the same willingness to reach accommodation and
agreement that is required of an employer. In neither case
does the Board require concessions or withdrawal of lawful
proposals fairly advanced. See NLRB v. Insurance Agents'Union, 361 U.S. 477, 488 (1960), and Hostar Marine Trans-port Systems, 298 NLRB 188, 195 (1990).The Union did not unlawfully insist upon the resolution ofa pending grievance involving the discharge of Harold
Mendlowitz as a price for reaching any overall agreementVerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00022Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
21I reject Respondent's contention that Strait's February 24 letterto Lannie was not delivered to him at a subsequent bargaining ses-
sion. Strait testified that he did deliver it, and Lannie, asserting that
the letter was a ``fake,'' testified Strait did not. No one else testified
about the matter. I credit Strait, based, in part, upon my assessment
of the reliability and demeanor of each witness, and also the prob-
abilities that the letter was delivered, in view of the content and con-
text of the letter in the negotiation process. First of all, the letter
clearly responded to a February 23 letter from Lannie which was not
responded to elsewhere. The parties did meet on February 26; andit was not uncommon for one side to hand-deliver letters to the other
at bargaining meetings. Lannie's February 23 letter accused the
Union of proposing a mediator as a ``public relations ploy,'' opined
that the Union's strike was ``inevitable,'' and criticized the Union
for raising the Mendlowitz and retiree benefits matters in a recent
meeting. Strait's letter responded, quite specifically, to each of these
statements, as well as others in the Lannie letter, and also to
Currey's February 22 communication threatening implementation of
terms at the expiration of the existing contract, to which he had also
not yet directly responded. Strait's response is consistent with the
Union's position expressed elsewhere, and the letter itself is so di-
rectly responsive and contemporary that I cannot view it as anything
but authentic. Second, Lannie seemed to be exaggerating and postur-
ing to support a litigation theory. He went out of his way to call
the letter a ``fake'' and volunteered legalistic reasons why this was
so, reasons which I find unpersuasive. Strait, on the other hand,
played it straight and displayed a guileless candor on the witness
stand.with Respondent. The matter itself played an insignificantrole in negotiations. It was mentioned in the first bargaining
session by Strait. Lannie's testimony, however, that Strait
``insisted'' that Mendlowitz be reinstated before the Union
was willing to begin bargaining is contradicted by Respond-
ent's bargaining notes of that meeting, which were later
adopted by Lannie. Those notes describe Strait's position as
follows: ``wants Company to consider putting H. Mendlowitz
back to work.'' The notes comport with the credible testi-
mony of union negotiators on the matter. Respondent filed
a charge over the Union's position on Mendlowitz, but al-
most immediately withdrew it, and both parties agreed that
the matter would proceed to arbitration. Bargaining continued
without further reference to Mendlowitz until February 16
when Burns cited Respondent's failure to ``cooperate'' in re-
solving the Mendlowitz matter as an example of Respond-
ent's bad faith. Nothing in Burns' remarks could be viewed
as amounting to an insistence upon resolution of the matter
as a condition for an overall agreement. Lannie, however,
thereafter attributed to Burns an accusation that Respondent's
position on Mendlowitz ``impeded'' bargaining. In a Feb-
ruary 24 letter to Lannie, Strait refuted the charge and he
clearly and expressly disavowed any insistence upon the
Mendlowitz matter. The issue was never raised again. I
therefore reject the Respondent's position that the Union's
isolated references to Mendlowitz amount to bad-faith bar-
gaining.21I reach the same conclusion with respect to the Union'sposition on increased retiree benefits. First, however, I must
place this issue in context. The Union did not seek imme-
diate and direct increased contributions from Respondent to
finance retiree increases. It simply asked that the separate
pension trust fund, which had been in existence for many
years, even before the present owners of Respondent took
over the operation, and which was supervised by both man-
agement and union trustees, use its surplus, in part, to fi-nance retiree increases. Apparently, Respondent's agreementin negotiations was a prerequisite for trust fund allocations
to finance retiree increases. The Union wanted a specific in-
crease of 3 percent in each year of the labor agreement, pay-
able out of the ``Pension Reserves.'' In its March 1 offer,Respondent proposed a counteroffer: If, after a study, an ex-
cess surplus was deemed to exist in the fund, Respondent
would accede to an unspecified increase in retiree benefits so
long as there would be no need for increased contributions
from Respondent. On March 17, the Union reduced its pro-
posal for increased benefits from 3 percent to 2 percent.The evidence does not support findings that the Union'sposition on increased retiree benefits was intransigent, in-
sisted upon as a price for overall agreement or to impasse,
or that it was instrumental in preventing overall agreement.
The Union simply asked that Respondent agree with its posi-
tion that some increase be considered for retirees; it did not
insist upon its position as a condition for a contract. This is
shown conclusively by two exhibits: First, Lannie's own
notes of the February 16 meeting of the parties which have
the Union's attorney, Burns, stating, in response to state-
ments from his counterpart, Carl Taylor, that he knew the
law on this issue and that the Union was not insisting upon
improved retiree benefits. Second, Strait's February 24 letter
to Lannie responded to an accusation similar to that made
with respect to the Mendowitz matter with a similar clear
and express disavowal that the Union was insisting upon in-
creased retiree benefits. Nothing that occurred thereafter
shows a change in the Union's position that it was asking
for rather than insisting upon increased retiree benefits. In-
deed, improved retiree benefits was simply one of many
issues that the Union wanted resolved. Thus, I reject any
contention that the Union's position on this issue was viola-
tive of the Act.I also reject Respondent's contention that the Union en-gaged in overall bad-faith or surface bargaining within the
meaning of the Act. A fair reading of the bargaining in this
case demonstrates that the Union was trying to reach an
agreement. The evidence shows that the Union was willing
to, and actually did, compromise its positions repeatedly on
a wide range of issues; it pressed for further bargaining, in
the face of Respondent's early and repeated assertions of im-
passe; and it suggested the intervention of a Federal medi-
ator, which Respondent, at first, resisted. Even after it struck
the Union continued to press for negotiations. There is no
substance to the Respondent's charge that the Union bar-
gained in bad faith.Even apart from my finding that Respondent's allegationsof bad-faith bargaining on the part of the Union, whether
considered individually or in total, are without merit, Re-
spondent's position on EBS had nothing to do with the
Union's alleged bad-faith bargaining. Thus, those allegations
could not provide a defense to Respondent's unlawful pro-
posal and implementation of EBS. On the last day of the set-
tlement hearing, Respondent repeated its intention to rely
upon certain affirmative defenses which I struck from the
case in my decision and order of December 30, 1991. Basi-
cally, those defenses alleged bad-faith bargaining by the
Union by virtue of its alleged campaign of violence and al-
leged status as a competitor of Respondent. Since I rejected
these defenses as a matter of law, they cannot form the basis
of a defense to EBS. I doubt moreover whether the allegedVerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00023Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 577GREYHOUND LINES22If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, beadopted by the Board and all objections to them shall be deemed
waived for all purposes.23If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''violence defense can or should appropriately be consideredin view of the partial settlement, which in effect rules out
a full litigation of that issue. In any event, however, nothing
in Lannie's testimony suggests that EBS was formulated or
implemented because of the Union's alleged bad-faith bar-
gaining as set forth in Respondent's stricken affirmative de-
fenses. Finally, since none of Respondent's allegations con-
cerning unlawful bargaining by the Union have any merit,
there is likewise no merit to its contention that the Union's
strike was unlawful or unprotected. To the extent that the
foregoing discussion deals with Respondent's stricken affirm-
ative defenses, I am adopting and reaffirming the relevant
portions of my December 30, 1991 decision and order, which
is in evidence herein as the Administrative Law Judge's Ex-
hibit 3.CONCLUSIONSOF
LAW1. By insisting upon EBS, an unlawful and discriminatorybargaining provision, as a price for an overall agreement, and
by implementing EBS, Respondent violated Section 8(a)(5),
(3), and (1) of the Act.2. The above violations are unfair labor practices withinthe meaning of the Act.3. The Respondent has not proved that the Union engagedin unfair labor practices that excused its own unfair labor
practices.4. The partial settlement of the parties in this case effec-tuates the purposes and policies of the Act and is in the pub-
lic interest. The relevant complaint allegations covered by the
settlement are dismissed, except those involving the dis-
charge of certain named employees which are conditionally
dismissed.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I shall recommend that it be required to
cease and desist therefrom and to take certain affirmative ac-
tion necessary to effectuate the policies of the Act.Respondent shall be ordered to rescind its EBS program,restore employees to the seniority they would have had ab-
sent EBS credits, and eliminate all effects of EBS. Respond-
ent will also be ordered to make employees whole for any
loss of pay or benefits they may have suffered by reason of
Respondent's unlawful implementation and maintenance of
EBS. Backpay, with interest, shall be computed in the man-
ner set forth in F.W. Woolworth Co
., 90 NLRB 289 (1950),and New Horizons for the Retarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law, and onthe entire record, I issue the following recommended22ORDERThe national and local cases, previously severed by orderof December 30, 1991, approved by order of the Board dated
March 12, 1992, are unsevered and reconsolidated. The EBS
allegations in the complaint are severed for separate deter-
mination. The Vermont Transit allegations, Cases 30±CA±10681±3, ±4, ±5, ±6, ±7, ±9 (formerly, 1±CA±27121; 1±CA±27147; 1±CA±27169±1, ±2; 1±CA±27518), are severed for
further consideration.The Respondent, Greyhound Lines, Inc., Dallas, Texas, itsofficers, agents, successors, and assigns, shall1. Cease and desist from
(a) Discriminating against employees because they engagein a strike or other protected concerted activity by imple-
menting or maintaining experience-based seniority (EBS) or
any other terms and conditions of employment that discrimi-
nate against employees because they strike or engage in pro-
tected concerted activity.(b) Refusing and failing to bargain in good faith with theUnion by insisting upon EBS or other unlawful bargaining
provisions as a price for an overall agreement.(c) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights
guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, meet and bargain in good faith with theUnion concerning wages and other terms and conditions of
employment of the employees in the appropriate unit.(b) Rescind all terms and conditions of the unlawfully im-plemented EBS program, restore all employees to the senior-
ity that would have obtained absent EBS, and eliminate all
effects of EBS by all appropriate means, including, where
necessary, the restoration of employees to runs to which they
would be entitled absent EBS.(c) Make unit employees whole for any loss of wages,compensation or benefits, with interest, they may have suf-
fered as a result of its unlawfully implemented EBS program,
in accordance with the remedy section of this decision.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(e) Post copies of the attached notice marked ``Appen-dix''23on its bulletin boards or designated places where no-tices to employees are customarily posted at all of its loca-
tions throughout the United States. The notice shall be posted
by Respondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including all
places where notices to employees are customarily posted.
Reasonable steps shall be taken by Respondent to ensure that
the notices are not altered, defaced, or covered by any other
material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISALSORECOMMENDED
that the partial settlement of theparties in this case be approved and that the relevant com-
plaint allegations covered by the settlement be dismissed, ex-
cept for those involving the discharge of employees John
Bledsoe, Theodore Brannon, Edwin Cole, Bill Cousins, Ru-
dolph Hardman, Michael Holden, Andy Malkinson, SaulVerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00024Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Neville, Curtis Rogers, Riley Smith, and Robert Tuttle,which are conditionally dismissed, provided that, as to those
allegations:Jurisdiction is retained for the limited purpose of enter-taining an appropriate and timely motion for further
consideration upon a proper showing that either (a) the
dispute has not, with reasonable promptness after the
issuance of this Order, either been resolved by settle-
ment or promptly submitted to arbitration, or (b) the ar-
bitration proceeding has not been fair and regular or has
reached a result that is repugnant to the Act.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WEWILLNOT
discriminate against employees because theyengage in a strike or other protected concerted activity by
implementing or maintaining experience-based seniority
(EBS) or any other terms and conditions of employment that
discriminate against employees because they strike or engage
in protected concerted activity.WEWILLNOT
refuse and fail to bargain in good faith withthe Union by insisting upon EBS or any other unlawful bar-
gaining provision as a price for an overall agreement.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
bargain in good faith with the Union concerningwages and other terms of employment of the employees in
the appropriate unit.WEWILL
rescind the unlawfully implemented EBS pro-gram, restore all employees to the seniority that would have
obtained absent EBS, eliminate all effects of EBS by all ap-
propriate means, including, where necessary, the restoration
of employees to the runs to which they would be entitled ab-
sent EBS and make employees whole for any loss of wages,
compensation or benefits they may have suffered as a result
of the implementation and maintenance of EBS, with inter-
est.GREYHOUNDLINES, INC.VerDate 12-JAN-9913:52 Jul 30, 1999Jkt 183525PO 00000Frm 00025Fmt 0610Sfmt 0610D:\NLRB\319\31976apps04PsN: apps04
